             Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 1 of 50




 1 JONATHAN V. GOULD (DC Bar No. 477569)
   Senior Deputy Comptroller and Chief Counsel
 2 BAO NGUYEN (NC Bar No. 39946)
   Principal Deputy Chief Counsel
 3
   GREGORY F. TAYLOR (DC Bar No. 417096)
 4 Director of Litigation
   PETER C. KOCH (IL Bar No. 6225347)
 5 Assistant Director of Litigation
   MARSHA STELSON EDNEY (DC Bar No. 414271)
 6 Counsel
   ASHLEY W. WALKER (DC Bar No. 488126)
 7
   Counsel
 8 ALISSA V. SAGRI (MD No. 0812180099)
   Counsel
 9 AMBER N. MELTON (MD No. 1405200002)
   Counsel
10 HANNAH E. HICKS (AL Bar No. 9577S61W)

11 Attorney
          Office of the Comptroller of the Currency
12        400 7th Street, SW
          Washington, D.C. 20219
13        Telephone: (202) 649-6300
          Facsimile: (202) 649-5709
14        ashley.walker@occ.treas.gov
15
     Attorneys for Defendants
16
                                 UNITED STATES DISTRICT COURT
17                              NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
18

19   NATIONAL COMMUNITY                             )
     REINVESTMENT COALITION;                        ) CASE NO. 20-CV-04186-KAW
20   CALIFORNIA REINVESTMENT                        )
     COALITION,                                     )
21                                                  ) ANSWER
                            Plaintiffs,             )
22
                                                    )
23       v.                                         )
                                                    )
24   OFFICE OF THE COMPTROLLER OF THE )
     CURRENCY and BLAKE J. PAULSON, in his )
25   official capacity as Acting Comptroller of the )
     Currency,                                      )
26
                                                    )
27                          Defendants.             )
                                                    )
28


     ANSWER, CASE NO. 20-CV-04186-KAW
              Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 2 of 50




 1

 2          Defendants, the Office of the Comptroller of the Currency and Blake J. Paulson1 (together

 3 “OCC”) hereby answer Plaintiffs’ Complaint for Declaratory and Injunctive Relief (“Complaint”), ECF

 4 No. 1, as follows. Plaintiffs’ inclusion of footnotes throughout the Complaint does not comply with

 5 Federal Rule of Civil Procedure 10(b), requiring that allegations be stated “in numbered paragraphs,

 6 each limited as far as practicable to a single set of circumstances.” As such, no response is required to

 7 these footnotes. To the extent a response is required, each footnote is discussed in the relevant numbered

 8 paragraph below.

 9       1. The allegations in this paragraph consist of Plaintiffs’ characterization of this action and

10 invocation of a statutory right of review, and not allegations of fact to which a response is required. To

11 the extent a response is required, the allegations are denied, except to admit that the OCC issued a final

12 rule revising its regulations implementing the Community Reinvestment Act, 12 U.S.C. § 2901 et seq.

13 (“CRA” or “Act”) that was published in the Federal Register on June 5, 2020, 85 Fed. Reg. 34,734

14 (“Final Rule” of “FR”).

15       2. The allegations in Sentences 1-2 of this paragraph consist of Plaintiffs’ characterizations of CRA

16 and its purpose, and not allegations of fact to which a response is required. Defendants respectfully refer

17 the Court to 12 U.S.C. § 2901 et seq. for a full and accurate statement of the Act’s contents. To the

18 extent a response is required, Defendants deny any characterization in Sentences 1-2 inconsistent with or

19 not textually supported by the CRA statute. The allegations in Sentence 3 state Plaintiffs’

20 characterization of the effects of the statute and are not allegations of fact to which a response is

21 required. To the extent a response is required, the allegations in Sentence 3 are denied, except to admit

22 that CRA has played an important part in many federal, state, and local governmental efforts to improve

23 the economic conditions of low- and moderate-income (“LMI”) communities.

24

25

26   1
    Mr. Paulson assumed the duties of Acting Comptroller on January 14, 2021, and is automatically
27 substituted as a party in this case under Rule 25(d) of the Federal Rules of Civil Procedure.

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                          1
             Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 3 of 50




 1      3. The allegations in this paragraph consist of Plaintiffs’ characterizations of the nature of their

 2 work, their missions, and accomplishments, and not allegations of fact to which a response is required.

 3 Defendants lack knowledge or information sufficient to form a belief about the truth of the allegations in

 4 this paragraph. To the extent a response is required, the allegations in Sentences 1-3 are denied, except

 5 to admit that Plaintiffs are two nonprofit organizations.

 6      4.   The allegations in this paragraph consist of Plaintiffs’ characterization of regulations

 7 promulgated by the agencies with independent and separate rulemaking authority under CRA, and not

 8 allegations of fact to which a response is required. Defendants respectfully refer the Court to the

 9 regulations of the appropriate agencies—i.e., the 1995 regulations cited in ¶ 26 of the Complaint and

10 their subsequent amendments—for a full and accurate statement of their contents. To the extent a

11 response is required, the allegations in this paragraph are denied to the extent that they are inconsistent

12 with or not textually supported by those regulations and the CRA statute.

13      5. The allegations in this paragraph consist of Plaintiffs’ characterizations of the purpose of the

14 Final Rule and of what the Final Rule entails, and of Plaintiffs’ speculations regarding the effects of the

15 Final Rule, and not allegations of fact to which a response is required. Defendants respectfully refer the

16 Court to the Final Rule for a full and accurate statement of its contents. To the extent a response is

17 required, Defendants deny the allegations in Sentence 1 of this paragraph, except to admit that the OCC,

18 pursuant to its independent rulemaking authority under CRA, published the Final Rule in the Federal

19 Register on June 5, 2020. To the extent a response is required, Defendants deny the allegations in

20 Sentences 2-5.

21      6. The allegations in Sentences 1-3 of this paragraph contain legal conclusions to which no

22 response is required. Sentence 3 also contains Plaintiffs’ characterizations of what the Final Rule entails

23 and Plaintiffs’ speculations regarding the effects of the Final Rule, and not allegations of fact to which a

24 response is required. Defendants respectfully refer the Court to the Final Rule for a full and accurate

25 statement of its contents. To the extent a response is required, Defendants deny the allegations in

26 Sentences 1-3.

27

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                          2
              Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 4 of 50




 1      7. The allegations in Sentence 1 of this paragraph, including the footnote, contain legal conclusions

 2 to which no response is required. To the extent a response is required, Defendants deny the allegations

 3 in Sentence 1, including footnote 1. Sentences 2-6 contain Plaintiffs’ characterizations of the timing of

 4 the OCC’s rulemaking activities, of public comments received on the Joint Notice of Proposed

 5 Rulemaking issued by the OCC and Federal Deposit Insurance Corporation (“FDIC”) on January 9,

 6 2020, 85 Fed. Reg. 1204 (“JNPR”), and of the OCC’s treatment of the comments, not statements of fact

 7 to which a response is required. Defendants respectfully refer the Court to the JNPR and the Final Rule,

 8 as well as the comments, which will be filed with the administrative record in this case, for a full and

 9 accurate statement of the sequence of events, the contents of comments, and the OCC’s treatment of

10 comments. To the extent a response is required, Defendants deny the allegations in Sentences 2-6.

11      8. The allegations in this paragraph state the relief requested by Plaintiffs from the Court, and not

12 allegations of fact to which a response is required. To the extent a response is required, Defendants deny

13 that Plaintiffs are entitled to the relief requested or any relief whatsoever.

14      9. The allegations in this paragraph consist of Plaintiffs’ conclusions of law regarding jurisdiction,

15 to which no response is required. To the extent a response is required, the allegations are denied.

16      10. The allegations in this paragraph consist of Plaintiffs’ conclusions of law regarding venue, to

17 which no response is required. To the extent a response is required, the allegations are denied.

18      11. The allegations in this paragraph consist of Plaintiffs’ characterization of the work of Plaintiff

19 National Community Reinvestment Corporation (“NCRC”), of its organization, and of its mission, and

20 not allegations of fact to which a response is required. Defendants lack knowledge or information

21 sufficient to form a belief about the truth of the allegations in this paragraph. To the extent a response is

22 required, the allegations in Sentences 1-5 of this paragraph are denied, except to admit the allegation in

23 Sentence 1 that Plaintiff NCRC is a nonprofit organization and the allegation in Sentence 2 that it is

24 based in Washington D.C.

25      12. The allegations in this paragraph contain Plaintiffs’ characterization of the nature of the work of

26 Plaintiff California Reinvestment Coalition (“CRC”), of its organization, and of its mission, and not

27 allegations of fact to which a response is required. Defendants lack knowledge or information sufficient

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                          3
             Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 5 of 50




 1 to form a belief about the truth of the allegations in this paragraph. To the extent a response is required,

 2 the allegations in Sentences 1-7 of this paragraph are denied, except to admit the allegation in Sentence

 3 1 that Plaintiff CRC is a nonprofit organization and the allegation in Sentence 2 that it is based in San

 4 Francisco, California.

 5      13. The allegation in this paragraph is denied. Mr. Brooks stepped down from his position as Acting

 6 Comptroller and Mr. Paulson became Acting Comptroller of the Currency on January 14, 2021. See

 7 supra n.1.

 8      14. Defendants admit the allegations in this paragraph, except to the extent that the allegations

 9 conflict with the OCC’s status and statutory identification as an independent bureau of the United States

10 Department of the Treasury, 12 U.S.C. § 1 et seq., and not a “subagency.”

11      15. The allegations in this paragraph, including the footnote, consist of Plaintiffs’ characterization of

12 the historic activities of the Home Owners’ Loan Corporation (“HOLC”) and citations to historic

13 sources, and not allegations of fact to which a response is required. Defendants respectfully refer the

14 Court to the 1937 map of the City and County of San Francisco that Plaintiffs cite for a full and accurate

15 statement of the contents of the map and its associated text. To the extent a response is required,

16 Defendants admit the allegations in Sentences 1-3 of this paragraph, including footnote 2, to the extent

17 that they are an accurate reflection of what is depicted on the map and textually supported by the text

18 cited. Defendants lack knowledge sufficient to form a belief regarding the accuracy of the data reflected

19 on the historic map.

20      16. The allegations in this paragraph consist of Plaintiffs’ characterization of the historic maps

21 produced by HOLC, of their demographic context, of their impact on banks’ behavior, and of the

22 meaning of the term “redlining” as currently understood, and not allegations of fact to which a response

23 is required. Defendants respectfully refer the Court to the text of the CRA statute and the 1977

24 statements of Senator William Proxmire, referenced at ¶ 18 of the Complaint and appearing correctly

25 and in full on the page of the Congressional Record cited in footnote 3 of the Complaint, for a

26 description of how the term “redlining” was understood in the context of the enactment of CRA. To the

27 extent a response is required to Sentence 1 of this paragraph, Defendants admit as a general historic

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                          4
             Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 6 of 50




 1 matter that banks avoided lending in areas categorized as hazardous and that many of these areas

 2 consisted of LMI communities comprised of people of color and recent immigrants. To the extent a

 3 response is required to Sentence 2, Defendants admit that the practice of banks disinvesting deposits

 4 from a community, despite the availability of sound local lending opportunities, was described as

 5 “redlining” in the context of the enactment of CRA.

 6      17. The allegations in this paragraph consist of Plaintiffs’ characterization of mid-20th century

 7 history regarding the flow of capital for homeownership and access to commercial capital, and not

 8 allegations of fact to which a response is required. To the extent a response is required to Sentences 1-5,

 9 Defendants admit as a general matter that, in the context of the enactment of CRA, redlining was

10 recognized to have had a detrimental impact on home and small business lending and to have aggravated

11 economic problems in communities, including LMI neighborhoods and communities of color;

12 otherwise, the allegations are denied.

13      18. The allegations in Sentence 1 of this paragraph consist of Plaintiffs’ characterization of the

14 primary purpose of CRA, and not allegations of fact to which a response is required. Defendants

15 respectfully refer the Court to the text of CRA, specifically 12 U.S.C. § 2901(b), which states the

16 statute’s purpose. See also 12 U.S.C. § 2903(a). To the extent a response is required, Sentence 1 is

17 denied to the extent it is inconsistent with or not textually supported by the statute’s stated purpose.

18 Sentence 2 of this paragraph, including the footnote, consists of a characterization of a 1977 statement of

19 Senator William Proxmire, and is not an allegation of fact to which a response is required. Defendants

20 respectfully refer the Court to the page of the Congressional Record cited in footnote 3 of the Complaint

21 for the full and correct quote and context for the quote provided by the preceding and proceeding

22 paragraphs in the Congressional Record. To the extent a response is required, Defendants deny the

23 allegations in Sentence 2 to the extent that the block quote appearing as part of Sentence 2 is not an

24 accurate transcription of the text, omitting the words “they will invest them elsewhere, and” that appear

25 in the middle of the quoted text in the Congressional Record cited in footnote 3.

26      19. The allegations in Sentence 1 of this paragraph consist of Plaintiffs’ characterization of the

27 purpose and function of CRA, and not allegations of fact to which a response is required. Defendants

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                          5
              Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 7 of 50




 1 respectfully refer the Court to the text of the CRA statute, specifically 12 U.S.C. § 2901(b), which states

 2 the statute’s purpose. See also 12 U.S.C. § 2903(a). To the extent a response is required, Sentence 1 is

 3 denied to the extent it is inconsistent with or not textually supported by the statute’s stated purpose. The

 4 allegations in Sentences 2-5 contain Plaintiffs’ characterization of the essential nature of access to fairly

 5 priced capital and credit for economic wellbeing, and not allegations of fact to which a response is

 6 required. To the extent a response is required, the allegations in Sentences 2-5 are admitted as a general

 7 matter. The allegations in Sentence 6 contain Plaintiffs’ characterization of mid-20th century economic

 8 history prior the passage of CRA, and not a statement of fact to which a response is required. To the

 9 extent a response is required to Sentence 6, Defendants admit that prior to the passage of the fair lending

10 laws of the 1960s and 1970s—including the Fair Housing Act, 42 U.S.C. 3601 et seq., of 1968 and the

11 Equal Credit Opportunity Act, 15 U.S.C. 1691 et seq. of 1974—which was also prior to the passage of

12 CRA in 1977, many LMI persons of color experienced discrimination in accessing fairly-priced credit;

13 otherwise, the allegations are denied.

14       20. The allegations in this paragraph consist of Plaintiffs’ characterization of CRA statutory

15 provisions, and not allegations of fact to which a response is required. Defendants respectfully refer the

16 Court to the statute sections cited for their full and accurate text and requirements. To the extent a

17 response is required, Defendants deny the allegations contained in Sentences 1-2 to the extent that they

18 quote and describe the requirements of the provisions under 12 U.S.C. § 2901 in a manner incomplete or

19 inconsistent with the full text of the cited statutes or to the extent that they attribute words or

20 requirements to the statutory provisions that are not present in the statutory text. To the extent a response

21 is required, Sentence 3 is admitted.

22       21. The allegations in this paragraph consist of Plaintiffs’ characterizations of CRA statutory

23 provisions, and not allegations of fact to which a response is required. Defendants respectfully refer the

24 Court to the statute sections cited for their full and accurate text and requirements. To the extent a

25 response is required, Defendants deny the allegations contained in Sentences 1-2 of this paragraph to the

26 extent that they quote and describe the provisions under 12 U.S.C. § 2903 and § 2906 in a manner

27 incomplete or inconsistent with or not textually supported by the full text of the cited statutes or to the

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                           6
              Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 8 of 50




 1 extent that they attribute words or requirements to the statutory provisions that are not present in the

 2 statutory text. To the extent a response is required, Sentence 3 is admitted.

 3       22. The allegations in Sentence 1 of this paragraph consist of Plaintiffs’ characterization of “public

 4 input and accountability mechanisms” related to CRA, and not allegations of fact to which a response is

 5 required. To the extent a response is required, Sentence 1 is denied. The allegations in Sentences 2-3

 6 contain Plaintiffs’ characterizations of CRA statutory provisions, and not allegations of fact to which a

 7 response is required. Defendants respectfully refer the Court to the statutory sections cited for the full

 8 and accurate text and requirements of the statutory sections. To the extent a response is required,

 9 Sentences 2-3 are admitted as accurate descriptions of the CRA statute consistent with the text of

10 12 U.S.C. § 2904 and § 2906, except to deny that § 2906 requires the agencies to prepare public reports

11 rather than “prepare a written evaluation” of a bank with a “public section and a confidential section.”

12 12 U.S.C. § 2906.

13       23. The allegations in Sentence 1 of this paragraph consist of Plaintiffs’ characterization of the

14 impact CRA has had on banks’ behavior, and not allegations of fact to which a response is required. To

15 the extent a response is required to Sentence 1, Defendants admit that the CRA statute requires

16 regulators to assess banks records of meeting the credit needs of their entire communities, including

17 LMI neighborhoods, consistent with safe and sound operations, and prepare written evaluations with

18 public sections. See 12 U.S.C. §§ 2903(a), 2906(a). The allegations in Sentence 2 consist of Plaintiffs’

19 characterization of the conclusions of “[a] 2017 study by the Federal Reserve Bank of Philadelphia” for

20 which Plaintiffs provide no citation, and not allegations of fact to which a response is required. To the

21 extent a response is required to Sentence 2, Defendants admit that the Federal Reserve Bank of

22 Philadelphia published a working paper in June 2017, which was superseded by a working paper

23 published in February 2020 that found “evidence that the loss of CRA eligibility status in a

24 neighborhood leads to a decrease of about 10 percent to 20 percent (depending on the models and

25 specifications used) in the volume of purchase mortgage originations by CRA-regulated lenders,”2 but

26

27   2
    See Lei Ding and Leonard Nakamura, Federal Reserve Bank of Philadelphia, “‘Don’t Know What You
28 Got Till It’s Gone’—The Community Reinvestment Act in a Changing Financial Landscape” (Working
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                          7
              Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 9 of 50




 1 deny that this study supports any other allegation in the Complaint. The allegations in Sentence 3 consist

 2 of Plaintiffs’ characterization of Plaintiff NCRC’s findings regarding bank loan activity since 1996,

 3 without citation, and not allegations of fact to which a response is required. Defendants lack knowledge

 4 or information sufficient to form a belief about the truth of the allegations in Sentence 3. To the extent a

 5 response is required, the allegations in Sentence 3 are denied. The allegations in Sentence 4 consist of

 6 Plaintiffs’ characterization of the role of CRA in improving economic development and opportunities,

 7 and not allegations of fact to which a response is required. To the extent a response is required, the

 8 allegations in Sentence 4 are denied, except to admit that CRA has played an important part in many

 9 efforts to improve economic development and opportunities in LMI communities; otherwise, the

10 allegations are denied.

11      24. The allegations in this paragraph contain Plaintiffs’ speculations regarding the effects of the

12 Final Rule, and not allegations of fact to which a response is required. To the extent a response is

13 required, the allegations are denied.

14      25. The allegations in this paragraph consist of Plaintiffs’ characterizations of CRA statutory

15 provisions, and not allegations of fact to which a response is required. Defendants respectfully refer the

16 Court to the statute section cited for its full and accurate text and requirements. To the extent a response

17 is required, this paragraph is denied to the extent it describes the provisions under 12 U.S.C. § 2902 in a

18 manner incomplete or inconsistent with or not textually supported by the full text of the cited statute or

19 attributes words or requirements to the statutory text that are not present in the statute.

20      26. The allegations in Sentence 1 of this paragraph consist of Plaintiffs’ characterization of past

21 rulemakings for the implementation of CRA and the CRA regulations of the multiple agencies with

22 independent rulemaking authority under CRA, compared to the rulemaking leading to the Final Rule,

23 and not allegations of fact to which a response is required. Defendants respectfully refer the Court to the

24 Federal Register publication cited in this paragraph and subsequent revisions to those regulations for a

25 full and accurate statement of their contents. To the extent a response is required, the allegations in

26

27 Paper 20-08) (Feb. 2020), available at https://www.philadelphiafed.org/-/media/frbp/assets/working-
   papers/2020/wp20-08.pdf.
28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                          8
             Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 10 of 50




 1 Sentence 1 are denied to the extent that they are inconsistent with or not textually supported by that

 2 rulemaking history and the independent rulemaking authority for the separate agencies under 12 U.S.C.

 3 § 2905. The allegations in Sentence 2 consist of Plaintiffs’ characterization of regulations promulgated

 4 by the agencies in 1995, and not allegations of fact to which a response is required. Defendants

 5 respectfully refer the Court to the cited regulations and subsequent revisions to those regulations for a

 6 full and accurate statement of their contents. To the extent a response is required, the allegations in

 7 Sentence 2 are denied to the extent that they are inconsistent with or not textually supported by the

 8 regulations cited and to the extent that they are inconsistent with the application of the OCC’s

 9 regulations to state savings associations under 12 U.S.C. § 2905, including state saving associations for

10 which the FDIC is the appropriate Federal financial supervisory agency under 12 U.S.C. § 2902.

11      27. The allegations in Sentence 1 of this paragraph consist of Plaintiffs’ characterization of the

12 rulemaking activity that led to the agencies’ issuances of their regulations implementing CRA in 1995,

13 and not allegations of fact to which a response is required. Defendants respectfully refer the Court to the

14 cited pages of the Federal Register for a full and accurate statement of their contents. To the extent a

15 response is required, the allegations in Sentence 1 are denied to the extent that they are not textually

16 supported by the actual contents of the page of the Federal Register cited. The allegations in Sentences

17 2-3 are admitted as accurate references to information appearing in the Federal Register with the

18 issuances of the agencies’ 1995 regulations implementing CRA. The allegations in Sentence 4 of this

19 paragraph consist of Plaintiffs’ characterization of the description of public comments received in

20 response to the proposals that led to the agencies’ 1995 regulations implementing CRA, and not

21 allegations of fact to which an answer is required. Defendants respectfully refer the Court to the cited

22 pages of the Federal Register for a full and accurate statement of their contents. To the extent a response

23 is required, the allegations in Sentence 4 are denied.

24      28. The allegations in this paragraph, including the footnote, consist of Plaintiffs’ characterization of

25 the agencies’ regulations promulgated in 1995, and not allegations of fact to which a response is

26 required. Defendants respectfully refer the Court to the cited regulation text in this paragraph and in

27 footnote 4 for a full and accurate statement of its contents. To the extent a response is required, the

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                          9
             Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 11 of 50




 1 allegations in this paragraph, including footnote 4, are denied to the extent that they allege that the

 2 agencies did not promulgate their own separate regulations under their independent rulemaking

 3 authorities in 1995.

 4      29. The allegations in this paragraph consist of Plaintiffs’ characterization of the structure and

 5 implementation of the agencies’ CRA regulations, and not allegations of fact to which a response is

 6 required. Defendants respectfully refer the Court to the regulations at 12 C.F.R. Parts 195, 228, and 345

 7 and the regulations at 12 C.F.R. Part 25, both prior to and following the effective date of the Final Rule,

 8 and the agencies’ guidance concerning the implementation of their CRA regulations—including the

 9 OCC Comptroller’s Handbook on CRA Examination Procedures (May 1999), cited following

10 Sentence 3 of this paragraph, and the Interagency Frequently Asked Questions on CRA Guidance, most

11 recently published at 81 Fed. Reg. 48,506 (Jul. 25, 2016)—for a full and accurate statement of the broad

12 “CRA framework” as it has been and is currently implemented. To the extent a response is required,

13 Defendants deny the allegations in Sentences 1-3 of this paragraph to the extent that they are

14 inconsistent with or not textually supported by the regulatory text that predates the Final Rule and the

15 agencies’ guidance and to the extent that the allegations fail to account for the revisions to “the CRA

16 framework” brought about by the Final Rule for the banks and savings associations subject to the OCC’s

17 regulations.

18      30. The allegations in this paragraph consist of Plaintiffs’ characterization of the requirements of the

19 agencies’ CRA regulations with respect to the delineation and role of assessment areas, and not

20 allegations of fact to which a response is required. Defendants respectfully refer the Court to the

21 regulations at 12 C.F.R. Parts 195, 228, and 345 and the regulations at 12 C.F.R. Part 25, both prior to

22 and following the effective date of the Final Rule, for a full and accurate statement of the past and

23 current regulatory requirements for the delineation and role of assessment areas. To the extent a

24 response is required, Defendants deny the allegations in Sentences 1-4 of this paragraph to the extent

25 that they are inconsistent with or not textually supported by the regulatory text that predates the Final

26 Rule and to the extent that the allegations fail to account for the revisions to the delineation and role of

27

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         10
             Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 12 of 50




 1 assessment areas brought about by the Final Rule for the banks and savings associations subject to the

 2 OCC’s regulations.

 3      31. The allegations in this paragraph consist of Plaintiffs’ characterization of the requirements of the

 4 agencies’ CRA regulations with respect to performance standards, and not allegations of fact to which a

 5 response is required. Defendants respectfully refer the Court to the regulations at 12 C.F.R. Parts 195,

 6 228, and 345 and the regulations at 12 C.F.R. Part 25, both prior to and following the effective date of

 7 the Final Rule, for a full and accurate statement of the past and current regulatory requirements for

 8 performance standards. To the extent a response is required, Defendants deny the allegations in

 9 Sentences 1-5 of this paragraph to the extent that they are inconsistent with or not textually supported by

10 the regulatory text that predates the Final Rule and to the extent that the allegations fail to account for

11 the revisions to the performance standards brought about by the Final Rule, particularly for the largest

12 banks and savings associations with assets above $2.5 billion subject to the OCC’s regulations.

13      32. The allegations in this paragraph consist of Plaintiffs’ characterization of the requirements of the

14 agencies’ CRA regulations with respect to performance standards, and not allegations of fact to which a

15 response is required. Defendants respectfully refer the Court to the regulations at 12 C.F.R. Parts 195,

16 228, and 345 and the regulations at 12 C.F.R. Part 25, both prior to and following the effective date of

17 the Final Rule, for a full and accurate statement of the past and current regulatory requirements for

18 performance standards. To the extent a response is required, Defendants deny the allegations in

19 Sentences 1-3 of this paragraph to the extent that they are inconsistent with or not textually supported by

20 the regulatory text that predates the Final Rule and to the extent that the allegations fail to account for

21 the revisions to the performance standards brought about by the Final Rule, particularly for banks and

22 savings associations with assets of $600 million or less (small banks) and banks and savings associations

23 with assets over $600 million but not more than $2.5 billion (intermediate banks) subject to the OCC’s

24 regulations.

25      33. The allegations in this paragraph consist of Plaintiffs’ characterization of the requirements of the

26 agencies’ CRA regulations with respect to performance context, and not allegations of fact to which a

27 response is required. Defendants respectfully refer the Court to the regulations at 12 C.F.R. Parts 195,

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         11
             Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 13 of 50




 1 228, and 345 and the regulations at 12 C.F.R. Part 25, both prior to and following the effective date of

 2 the Final Rule, for a full and accurate statement of the past and current regulatory requirements for

 3 performance context. To the extent a response is required, Defendants deny the allegations in

 4 Sentences 1-3 of this paragraph to the extent that they are inconsistent with or not textually supported by

 5 the regulatory text that predates the Final Rule and to the extent that the allegations fail to account for

 6 the revisions to the use of performance context brought about by the Final Rule, particularly for the

 7 largest banks and savings associations with assets above $2.5 billion subject to the OCC’s regulations.

 8      34. The allegations in this paragraph consist of Plaintiffs’ characterization of the requirements of the

 9 CRA statute and the agencies’ CRA regulations with respect to performance ratings, and not allegations

10 of fact to which a response is required. Defendants respectfully refer the Court to the cited statutory

11 provision and the regulations at 12 C.F.R. Parts 195, 228, and 345 and the regulations at 12 C.F.R.

12 Part 25, both prior to and following the effective date of the Final Rule, for a full and accurate statement

13 of the past and current statutory and regulatory requirements for performance ratings. To the extent a

14 response is required, the allegations in Sentence 2 of this paragraph are admitted as an accurate

15 statement of the statutory categories of assigned ratings for banks’ records of or in “meeting community

16 credit needs” under 12 U.S.C. § 2906(b)(2). To the extent a response is required, Defendants deny the

17 allegations in Sentences 1 and 3-6 to the extent that they are inconsistent with or not textually supported

18 by the regulatory text that predates the Final Rule and to the extent that the allegations fail to account for

19 the revisions to performance standards and performance ratings brought about by the Final Rule,

20 particularly for the largest banks and savings associations with assets above $2.5 billion subject to the

21 OCC’s regulations.

22      35. The allegations in this paragraph consist of Plaintiffs’ characterization of the effects of CRA

23 performance ratings on banks, and not allegations of fact to which a response is required. Defendants

24 respectfully refer the Court to the statutory requirements at 12 U.S.C. § 2903(a)(2), which require the

25 agencies to take a bank’s record of meeting community credit needs into account when deciding various

26 application types identified at 12 U.S.C. § 2902(3), as well as OCC regulations governing decisions on

27 filings—e.g., 12 C.F.R. §§ 5.3, 5.13—for an accurate statement of the effects of a banks’ CRA

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         12
             Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 14 of 50




 1 performance rating. To the extent a response is required, the allegations in Sentences 1-2 of this

 2 paragraph are admitted to the extent that they are consistent with and textually supported by the

 3 requirements under the statute and the OCC’s referenced regulations; otherwise, the allegations are

 4 denied. To the extent a response is required to Sentence 3, Defendants admit as a general matter that

 5 there exist city ordinances that require that a financial institution must receive at least a satisfactory

 6 CRA rating to be deemed a qualified depository; otherwise, the allegations are denied.

 7      36. The allegations in this paragraph, including the footnote, consist of Plaintiffs’ characterizations

 8 of the requirements of the CRA statute, of the agencies’ CRA regulations, and of Plaintiff NCRC’s

 9 study, cited in footnote 5, and not allegations of fact to which a response is required. Defendants

10 respectfully refer the Court to the text of the CRA statute and the regulations at 12 C.F.R. Parts 195,

11 228, and 345 and the regulations at 12 C.F.R. Part 25, both prior to and following the effective date of

12 the Final Rule, for a full and accurate statement of the current statutory requirements and past and

13 current regulatory CRA requirements. Defendants respectfully refer the Court to the article published by

14 Plaintiff NCRC and cited in footnote 5 for a full and accurate statement of Plaintiff NCRC’s

15 conclusions. To the extent a response is required, the allegations in this paragraph are denied, except to

16 admit as a general matter that a sample of CRA performance evaluations from between 2006 and 2018,

17 analyzed by the OCC, indicated that nearly 98 percent of banks included in the sample received either an

18 “Outstanding” or “Satisfactory” performance rating. See FR 34,735 n.7.

19      37. The allegations in this paragraph, including the footnote, consist of Plaintiffs’ characterization of

20 the regulatory burden associated with compliance with CRA regulations and of a study by the Federal

21 Reserve Bank of St. Louis cited in footnote 6, and not allegations of fact to which a response is required.

22 Defendants respectfully refer the Court to the article published by the Federal Reserve Bank of St. Louis

23 cited in footnote 6 for a full and accurate statement of the conclusions of its study. To the extent a

24 response is required, the allegations in Sentences 1-2 if this paragraph are denied.

25      38. The allegations in this paragraph are admitted.

26      39. The allegations in Sentences 1-2 of this paragraph are denied.

27

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                          13
               Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 15 of 50




 1         40. Defendants lack knowledge or information sufficient to form a belief about the truth of the

 2 allegations in this paragraph. To the extent a response is required, Defendants deny the allegations in

 3 Sentence 1 of this paragraph. The allegations in Sentence 2, including the footnote, consist of Plaintiffs’

 4 characterizations of the conclusions of a study by Plaintiff CRC, and not allegations of fact to which a

 5 response is required. To the extent a response is required, Defendants’ respectfully refer the Court to the

 6 press release cited in footnote 7 for a full and accurate statement of its contents. To the extent a response

 7 is required, Defendants deny the allegations in Sentence 2. The allegations in Sentence 3 consist of

 8 Plaintiffs’ characterization of the results of an investigation by the California Attorney General’s Office,

 9 and not allegations of fact to which a response is required. Defendants’ respectfully refer the Court to

10 the memorandum cited and included in Plaintiffs’ Complaint as Exhibit F for a full and accurate

11 statement of its contents. To the extent a response is required, Defendants deny the allegations in

12 Sentence 3 to the extent that they are inconsistent with or not textually supported by the Order of

13 Assessment of a Civil Money Penalty Issued Upon Consent Pursuant to the Federal Deposit Insurance

14 Act, as Amended, In re CIT Group, Inc., Docket No. 17-046-CMP-HC (Jan. 12, 2018)3 or the prior

15 public enforcement documents referenced therein between federal regulators and CIT Group, Inc. and its

16 predecessor entities.

17         41. Defendants lack knowledge or information sufficient to form a belief about the truth of the

18 allegations in this paragraph. Sentences 1-2 of this paragraph, including the footnote, contain Plaintiffs’

19 characterization of an analysis by Plaintiff CRC, and not allegations of fact to which a response is

20 required. To the extent a response is required, Defendants respectfully refer the Court to the testimony of

21 the CRC director cited in footnote 8 for a full and accurate statement of its contents. To the extent a

22 response is required, Defendants deny the allegations in Sentences 1-2.

23         42. The allegations in Sentences 1-2 of this paragraph consist of Plaintiffs’ characterizations of the

24 requirements of and purpose of the Final Rule with respect to public input, and not allegations of fact to

25 which a response is required. Defendants respectfully refer the Court to the Final Rule for a full and

26

27
     3
         Available at https://www.federalreserve.gov/newsevents/pressreleases/files/enf20180112a1.pdf.
28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                            14
             Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 16 of 50




 1 accurate statement of its contents. To the extent a response is required, Defendants deny the allegations

 2 in Sentences 1-2. The allegations in Sentence 3 contain Plaintiffs’ characterizations of the concerns of

 3 community groups, and not allegations of fact to which a response is required. Defendants lack

 4 knowledge or information sufficient to form a belief about the truth of the allegations in Sentence 3. To

 5 the extent a response is required to Sentence 3, Defendants admit as a general matter that there were

 6 community groups that expressed concerns regarding the CRA-related activities of OneWest Bank and

 7 CIT Bank at the time of the proposed merger between the two entities; otherwise, the allegations are

 8 denied.

 9      43. The allegations in this paragraph, including the footnotes, consist of characterizations and

10 purported selective quotations of statements attributed to former Comptroller Otting in the press and on

11 the Internet, and not allegations of fact to which a response is required. Defendants respectfully refer the

12 Court to the articles and webpage cited in footnotes 9, 10, and 11 for full and accurate statements of

13 their contents. To the extent a response is required, Defendants deny the characterizations of former

14 Comptroller Otting’s statements in Sentences 1-2 of this paragraph, which are based on selective, partial

15 quotations that take statements out of context so as to imply a meaning different from that indicated in

16 the full text and context of the statements.

17      44. The allegations in Sentence 1 of this paragraph consist of a characterization of the statutory

18 purpose of CRA, and not allegations of fact to which a response is required. Defendants respectfully

19 refer the Court to the text of the CRA statute, specifically 12 U.S.C. § 2901(b), which states the statute’s

20 purpose. See also 12 U.S.C. § 2903(a). To the extent a response is required, Defendants deny the

21 allegations in Sentence 1 to the extent that they are not an accurate statement of the statute’s stated

22 purpose and to the extent that they allege that former Comptroller Otting questioned the purpose of

23 CRA. The allegations in the rest of this paragraph, including the footnotes, consist of characterizations

24 and purported selective quotations of statements made by former Comptroller Otting in a congressional

25 hearing on June 13, 2018, and not allegations of fact to which a response is required. Defendants

26 respectfully refer the Court to the transcript from the congressional hearing cited in footnote 13 and the

27 article cited in footnote 12 for full and accurate statements of their contents. To the extent a response is

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         15
             Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 17 of 50




 1 required, Defendants deny Plaintiffs’ characterizations of former Comptroller Otting’s statements in

 2 Sentences 2, 3, and 4 of this paragraph, which are based on selective, partial quotations that take

 3 statements out of context so as to imply a meaning different from that indicated in the full text and

 4 context of the statements. Defendants deny Plaintiffs’ characterization of the data analysis of the Board

 5 of Governors of the Federal Reserve System (“Federal Reserve”) in Sentence 3 to the extent it is

 6 inconsistent with or not textually supported by the article cited in footnote 12.

 7      45. Defendants deny the allegations in Sentences 1-2 of this paragraph.

 8      46. Defendants deny the allegations in Sentence 1 of this paragraph, except to admit that the OCC

 9 issued an Advanced Notice of Proposed Rulemaking (“ANPR”) related to Reforming the CRA

10 Regulatory Framework, 83 Fed. Reg. 45,053, on September 5, 2018. The allegations in Sentence 2

11 consist of Plaintiffs’ characterization of the contents of the ANPR, and not allegations of fact to which a

12 response is required. Defendants respectfully refer the Court to the text of the ANPR for a full and

13 accurate statement of its contents. To the extent a response is required, Defendants deny the allegations

14 in Sentence 2.

15      47. The allegations in this paragraph consist of Plaintiffs’ characterization of public comments

16 received by the OCC in response to the ANPR, and not allegations of fact to which a response is

17 required. Defendants respectfully refer the Court to the comments, which will be filed with the

18 administrative record in this case, for full and accurate statements of their contents. To the extent a

19 response is required, Defendants deny the allegations in this paragraph except to admit that the OCC

20 received 1,587 comments posted on regulations.gov in response to the ANPR.

21      48. The allegations in this paragraph, including the footnote, consist of Plaintiffs’ characterization of

22 the comment submitted by Plaintiff NCRC to the OCC in response to the ANPR, and not allegations of

23 fact to which a response is required. Defendants respectfully refer the Court to the comment letter cited

24 in footnote 14 for a full and accurate statement of its contents. To the extent a response is required,

25 Defendants deny the allegations in this paragraph.

26      49. The allegations in this paragraph, including the footnote, consist of Plaintiffs’ characterization of

27 the comment submitted by Plaintiff CRC to the OCC in response to the ANPR, and not allegations of

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         16
             Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 18 of 50




 1 fact to which a response is required. Defendants respectfully refer the Court to the comment letter cited

 2 in footnote 15 for a full and accurate statement of its contents. To the extent a response is required,

 3 Defendants deny the allegations in Sentences 1-2 of this paragraph.

 4      50. The allegations in this paragraph, including the footnotes, consist of Plaintiffs’ characterizations

 5 of and purported quotations from referenced letters and an American Banker article authored by an OCC

 6 Deputy Comptroller, and not allegations of fact to which a response is required. Defendants respectfully

 7 refer the Court to the referenced documents cited in footnotes 16, 17, and 18 for full and accurate

 8 statements of their contents. To the extent a response is required, Defendants deny the allegations in

 9 Sentence 1 of this paragraph. Defendants also deny the allegations in Sentences 2-5 to the extent that

10 they are inconsistent with or not textually supported by the referenced documents.

11      51. The allegations in Sentence 1 of this paragraph consist of Plaintiffs’ characterization of the

12 timing of the OCC’s rulemaking activities, and not allegations of fact to which a response is required.

13 Defendants respectfully refer the Court to the JNPR and documents referenced in Paragraph 50 of the

14 Complaint for a full and accurate account of the sequence of events. To the extent a response is required,

15 Defendants deny the allegations in Sentence 1. Defendants admit the allegations in Sentence 2.

16      52. The allegations in this paragraph consist of Plaintiffs’ characterization of the views of other

17 regulators on the JNPR, and not allegations of fact to which a response is required. To the extent a

18 response is required, Defendants admit that the Federal Reserve did not join the OCC and FDIC in

19 issuing the JNPR; otherwise, the allegations are denied.

20      53. The allegations in this paragraph, including the footnote, consist of Plaintiffs’ characterization of

21 and purported quotation from a referenced transcript of remarks delivered by Federal Reserve Chair

22 Jerome Powell, and not allegations of fact to which a response is required. Defendants respectfully refer

23 the Court to the referenced transcript, cited in footnote 19, for a full and accurate statement of its

24 contents. To the extent a response is required, Defendants deny any characterization in Sentences 1-2 of

25 this paragraph inconsistent with or not textually supported by the referenced transcript.

26      54. The allegations in this paragraph, including the footnote, consist of Plaintiffs’ characterization of

27 and purported quotation from the referenced transcript of remarks delivered by Federal Reserve

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                          17
             Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 19 of 50




 1 Governor Lael Brainard, and not allegations of fact to which a response is required. Defendants

 2 respectfully refer the Court to the referenced document, cited in footnote 20, for a full and accurate

 3 statement of its contents. To the extent a response is required, Defendants deny any characterization in

 4 Sentences 1-5 of this paragraph inconsistent with or not textually supported by the referenced transcript.

 5      55. The allegations in Sentences 1, 3, and 4, including the footnote, consist of Plaintiffs’

 6 characterizations of and purported quotation from the referenced transcript of remarks delivered by

 7 Federal Reserve Governor Lael Brainard, and not allegations of fact to which a response is required.

 8 Defendants respectfully refer the Court to the referenced transcript, cited in footnote 21, for a full and

 9 accurate statement of its contents. To the extent a response is required, Defendants deny any

10 characterization in Sentences 1, 3, and 4 inconsistent with or not textually supported by the referenced

11 transcript. Defendants deny the allegations in Sentence 2.

12      56. The allegations in this paragraph, including the footnote, consist of Plaintiffs’ characterization of

13 and purported quotation from a statement issued by Martin Gruenberg, member of the FDIC Board of

14 Directors, and not allegations of fact to which a response is required. Defendants respectfully refer the

15 Court to the referenced statement, cited in footnote 22, for a full and accurate statement of its contents.

16 To the extent a response is required, Defendants deny any characterization in Sentences 1-4 of this

17 paragraph inconsistent with or not textually supported by the referenced statement.

18      57. Defendants deny the allegations in Sentence 1. The allegations in Sentences 2 and 4 consist of

19 Plaintiffs’ characterization of public comments that the OCC received in response to the JNPR, and not

20 allegations of fact to which a response is required. Defendants respectfully refer the Court to the

21 comments, which will be filed with the administrative record in this case, for a full and accurate

22 statement of their contents. To the extent a response is required, Defendants deny any characterization

23 inconsistent with or not textually supported by the comments. Defendants lack knowledge or

24 information sufficient to form a belief about the truth of the factual allegations contained in Sentence 3.

25 To the extent a response is required, Defendants deny the allegations in Sentence 3.

26      58. The allegations in this paragraph, including the footnote, consist of Plaintiffs’ characterization of

27 public comments received in response to the JNPR, and not allegations of fact to which a response is

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         18
             Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 20 of 50




 1 required. Defendants respectfully refer the Court to the comments, which will be filed with the

 2 administrative record in this case, for full and accurate statements of their contents. To the extent a

 3 response is required, Defendants deny any characterization in Sentences 1-2 of this paragraph

 4 inconsistent with or not textually supported by the comments, including the referenced comments cited

 5 in footnote 23.

 6      59. The allegations in this paragraph, including the footnote, consist of Plaintiffs’ characterization of

 7 public comments received in response to the JNPR, and not allegations of fact to which a response is

 8 required. Defendants respectfully refer the Court to the comments, which will be filed with the

 9 administrative record in this case, for full and accurate statements of their contents. To the extent a

10 response is required, Defendants deny any characterization in Sentences 1-3 of this paragraph

11 inconsistent with or not textually supported by the comments, including the referenced comment cited in

12 footnote 24.

13      60. The allegations in this paragraph, including the footnote, consist of Plaintiffs’ characterization of

14 public comments received in response to the JNPR, and not allegations of fact to which a response is

15 required. Defendants respectfully refer the Court to the comments, which will be filed with the

16 administrative record in this case, for full and accurate statements of their contents. To the extent a

17 response is required, Defendants deny any characterization in Sentences 1-2 of this paragraph

18 inconsistent with or not textually supported by the comments, including the referenced comment cited in

19 footnote 25.

20      61. The allegations in this paragraph consist of Plaintiffs’ characterization of the timing of the

21 OCC’s rulemaking activities, and not allegations of fact to which a response is required. Defendants

22 respectfully refer the Court to the JNPR and Final Rule for a full and accurate statement of the sequence

23 of events. Sentence 2 of this paragraph also contains legal conclusions to which no response is required.

24 To the extent a response is required, Defendants deny the allegations in Sentences 1-2, except to admit

25 that the OCC released the Final Rule on May 20, 2020 during the COVID-19 pandemic.

26      62. The allegations in this paragraph, including the footnote, consist of Plaintiffs’ characterizations

27 of the views of other regulators on the JNPR and of a referenced statement issued by FDIC Chair Jelena

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         19
             Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 21 of 50




 1 McWilliams, and not allegations of fact to which a response is required. Defendants respectfully refer

 2 the Court to the referenced statement, cited in footnote 26, for a full and accurate statement of its

 3 contents. To the extent a response is required, Defendants admit that the FDIC did not join the OCC in

 4 issuing the Final Rule, but otherwise deny the allegations in Sentences 1-3 of this paragraph to the extent

 5 that they are inconsistent with or not textually supported by the referenced statement.

 6      63. The allegations in this paragraph consist of Plaintiffs’ characterizations of the views of “every

 7 interested party” on the JNPR and the OCC’s treatment of such views, and not allegations of fact to

 8 which a response is required. Defendants respectfully refer the Court to the JNPR, Final Rule, and

 9 public comments, which will be filed with the administrative record in this case, for full and accurate

10 statements of their contents. To the extent a response is required, Defendants deny the allegations in

11 Sentences 1-2 of this paragraph.

12      64. Defendants deny the allegations in this paragraph, except to admit that former Comptroller

13 Otting announced his resignation on May 21, 2021.

14      65. Defendants deny the allegations in this paragraph, and aver that the OCC described its research

15 and analysis in the JNPR.

16      66. Defendants admit that the OCC did not publish data or analysis belonging to the Federal

17 Reserve, although subsequently the Federal Reserve publicly released the referenced data during the

18 comment period for the JNPR.

19      67. The allegations in this paragraph, including the footnote, consist of Plaintiffs’ characterizations

20 of referenced call summaries, of the timing of the publication of the call summaries in relation to

21 unspecified news reports, and of public comments and letters submitted to the OCC in the course of the

22 rulemaking process, and not allegations of fact to which a response is required. Defendants respectfully

23 refer the Court to the referenced summaries, comments, and letters, which will be filed with the

24 administrative record in this case, for a full and accurate statements of their contents. To the extent a

25 response is required, Defendants deny the allegations in Sentences 1-2 of this paragraph, except to admit

26 that the OCC documented that former Comptroller Otting held calls with the CEOs of 17 large banks,

27

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         20
             Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 22 of 50




 1 including the CEOs of Chase, Citi, Bank of America, and Wells Fargo in summaries of these calls

 2 entered on the public rulemaking docket at regulations.gov on April 8, 2020.

 3      68. The allegations in this paragraph, including the footnote, consist of Plaintiffs’ characterization of

 4 the referenced Request for Information and Final Rule, and not allegations of fact to which a response is

 5 required. Defendants respectfully refer the Court to the referenced Request for Information and Final

 6 Rule for full and accurate statements of their contents. To the extent a response is required, Defendants

 7 deny the allegations in this paragraph, except to admit that the OCC did not publicly release confidential

 8 commercial information submitted to it by its regulated entities in response to the referenced Request for

 9 Information. See FR 34,786.

10      69. Defendants deny the allegations in this paragraph.

11      70. Defendants admit the allegations in Sentences 1-2 of this paragraph. The allegations in Sentence

12 3 of this paragraph contain Plaintiffs’ characterization of the relationship between the CRA statute and

13 LMI communities’ economic investment needs, and not allegations of fact to which a response is

14 required. Defendants respectfully refer the Court to the text of the CRA statute, specifically 12 U.S.C. §

15 2901(b), which states the statute’s purpose, as well as 12 U.S.C. § 2903(a), for a full and accurate

16 statement of its purpose and requirements with respect to LMI communities. To the extent a response is

17 required to Sentence 3, Defendants admit as a general matter that LMI communities have been

18 economically impacted during the COVID-19 pandemic and that CRA has had an important role in

19 economic investment in LMI communities; otherwise, the allegations are denied.

20      71. The allegations in this paragraph, including the footnote, consist of Plaintiffs’ characterization of

21 referenced letters, and not allegations of fact to which a response is required. Defendants respectfully

22 refer the Court to the referenced letters cited in footnote 29, for full and accurate statements of their

23 contents. To the extent a response is required, Defendants deny any characterization in this paragraph

24 inconsistent with or not textually supported by the referenced letters.

25      72. The allegations in this paragraph, including the footnote, consist of Plaintiffs’ characterization of

26 referenced letters, and not allegations of fact to which a response is required. Defendants respectfully

27 refer the Court to the referenced letters cited in footnote 30, for full and accurate statements of their

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                          21
             Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 23 of 50




 1 contents. To the extent a response is required, Defendants deny any characterization in this paragraph

 2 inconsistent with or not textually supported by the referenced letters.

 3      73. The allegations in this paragraph, including the footnote, consist of Plaintiffs’ characterization of

 4 a referenced statement issued by FDIC Chair McWilliams, and not allegations of fact to which a

 5 response is required. Defendants respectfully refer the Court to the referenced statement, cited in

 6 footnote 31, for a full and accurate account of its contents. To the extent a response is required,

 7 Defendants deny any characterization inconsistent with or not textually supported by the referenced

 8 statement.

 9      74. The allegations in this paragraph consist of Plaintiffs’ characterizations of public comments

10 received in response to the JNPR and the OCC’s treatment of those comments, and not allegations of

11 fact to which a response is required. Defendants respectfully refer the Court to the Final Rule and the

12 comments, which will be filed with the administrative record in this case, for full and accurate

13 statements of their contents. To the extent a response is required, Defendants deny any characterization

14 in Sentences 1-2 of this paragraph inconsistent with or not textually supported by the Final Rule or the

15 comments.

16      75. The allegations in this paragraph, including the footnote, consist of Plaintiffs’ characterization of

17 the contents and significance of a referenced interagency statement, and not allegations of fact to which

18 a response is required. Defendants respectfully refer the Court to the referenced interagency statement,

19 cited in footnote 32, for a full and accurate statement of its contents. To the extent a response is required,

20 Defendants deny any characterization in Sentence 1 or 2 of this paragraph inconsistent with or not

21 textually supported by the referenced statement. The remaining allegations in Sentence 2 consist of

22 Plaintiffs’ characterization of the Final Rule and of Plaintiffs’ speculations regarding the effects of the

23 Final Rule, and not allegations of fact to which a response is required. Defendants respectfully refer the

24 Court to the Final Rule for a full and accurate statement of its contents. To the extent a response is

25 required, Defendants deny the remaining allegations in Sentence 2.

26      76. Defendants admit the allegations in Sentence 1. The allegations in Sentence 2 are denied.

27

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         22
             Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 24 of 50




 1      77. Defendants admit that this paragraph consists of a partial quotation from the Final Rule, but deny

 2 that this quotation supports any other allegation in the Complaint.

 3      78. Defendants deny the allegations in this paragraph.

 4      79. This paragraph consists of Plaintiffs’ characterizations of the Final Rule in comparison to the

 5 JNPR and prior CRA implementing regulations, and not allegations of fact to which a response is

 6 required. Defendants respectfully refer the Court to the Final Rule, the JNPR, and prior CRA

 7 implementing regulations for full and accurate statements of their contents. To the extent a response is

 8 required, Defendants deny the allegations in Sentences 1-3 of this paragraph, except to admit that the

 9 Final Rule implemented changes in what activities count for CRA credit, where they will be counted,

10 and how performance is evaluated compared to the OCC’s previous regulations implementing CRA.

11      80. The allegations in this paragraph, including its subparts a-d, consist of Plaintiffs’

12 characterizations of the CRA statute and of the Final Rule in comparison to prior CRA implementing

13 regulations, and not allegations of fact to which a response is required. Defendants respectfully refer the

14 Court to the text of the CRA statute, the Final Rule, the OCC’s prior CRA implementing regulations,

15 and OCC guidance and procedures on the implementation of its CRA regulations, including Interagency

16 Frequently Asked Questions on CRA Guidance, most recently published at 81 Fed. Reg. 48,506 (Jul. 25,

17 2016), for full and accurate statements of their contents and how CRA implementation under the Final

18 Rule will differ from CRA implementation under the OCC’s prior regulations. To the extent a response

19 is required, Defendants deny any characterization in Sentences 1-10 in subparts a-d of this paragraph

20 inconsistent with or not textually supported by the CRA statute, the Final Rule, prior CRA implementing

21 regulations, and OCC guidance and procedures.

22      81. The allegations in this paragraph consist of legal conclusions to which no response is required

23 and Plaintiffs’ characterizations of the JNPR and of the Final Rule, and not allegations of fact to which a

24 response is required. Defendants respectfully refer the Court to the JNPR and the Final Rule for full and

25 accurate statements of their contents. To the extent a response is required, Defendants deny the

26 allegations in this paragraph.

27

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                          23
             Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 25 of 50




 1      82. The allegations in this paragraph consist of Plaintiffs’ characterizations of the CRA statute, of

 2 the Final Rule, and of public comments received in response to the JNPR, and not allegations of fact to

 3 which a response is required. Defendants respectfully refer the Court to the CRA statute, the Final Rule,

 4 the JNPR, and the comments, which will be filed with the administrative record in this case, for full and

 5 accurate statements of their contents. To the extent a response is required, Defendants deny the

 6 allegations in Sentences 1 and 3 of this paragraph and deny the allegations in Sentences 2 to the extent

 7 that they are inconsistent with or not textually supported by the comments.

 8      83. The allegations in this paragraph consist of Plaintiffs’ characterization of the Final Rule and of

 9 how it differs from the OCC’s prior implementation of CRA, and not allegations of fact to which a

10 response is required. Defendants respectfully refer the Court to the Final Rule, prior CRA implementing

11 regulations, and Interagency Frequently Asked Questions on CRA Guidance, most recently published at

12 81 Fed. Reg. 48,506 (Jul. 25, 2016), for true and accurate statements of how CRA implementation under

13 the Final Rule will differ from CRA implementation under the OCC’s prior regulations. To the extent a

14 response is required, Defendants deny the allegations in this paragraph.

15      84. The allegations in Sentence 1 consist of Plaintiffs’ characterization of public comments received

16 in response to the JNPR, and not allegations of fact to which a response is required. Defendants

17 respectfully refer the Court to the comments, which will be filed with the administrative record in this

18 case, for full and accurate statements of their contents. To the extent a response is required, Defendants

19 deny the allegations in Sentence 1. The allegations in Sentence 2 consist of a hypothetical example

20 purportedly illustrating the allegations stated in Sentence 1, and not allegations of fact to which a

21 response is required. To the extent a response is required, Defendants deny the allegations in Sentence 2.

22 The allegations in Sentence 3 consist of Plaintiffs’ characterization of the Final Rule, and not allegations

23 of fact to which a response is required. Defendants respectfully refer the Court to the Final Rule for a

24 full and accurate statement of its contents. To the extent a response is required, Defendants deny the

25 allegations in Sentence 3.

26      85. The allegations in this paragraph consist of Plaintiffs’ characterization of the Final Rule and how

27 it differs from the OCC’s prior implementation of CRA, and not allegations of fact to which a response

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         24
             Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 26 of 50




 1 is required. Defendants respectfully refer the Court to the Final Rule, prior CRA implementing

 2 regulations, and Interagency Frequently Asked Questions on CRA Guidance, most recently published at

 3 81 Fed. Reg. 48,506 (Jul. 25, 2016), for true and accurate statements of how CRA implementation under

 4 the Final Rule will differ from CRA implementation under the OCC’s prior regulations. To the extent a

 5 response is required, Defendants deny the allegations in this paragraph.

 6      86. The allegations in Sentence 1 of this paragraph consist of Plaintiffs’ characterizations of public

 7 comments received in response to the JNPR, and not allegations of fact to which a response is required.

 8 Defendants respectfully refer the Court to the comments, which will be filed with the administrative

 9 record in this case, for full and accurate statements of their contents. To the extent a response is

10 required, Defendants deny the allegations in Sentence 1. The allegations in Sentences 2-3 consist of

11 Plaintiffs’ characterizations of and purported quotations from the Final Rule, and not allegations of fact

12 to which a response is required. Defendants respectfully refer the Court to the Final Rule for a full and

13 accurate statement of its contents. To the extent a response is required, Defendants deny the allegations

14 in Sentences 2-3.

15      87. The allegations in Sentences 1-2 of this paragraph consist of Plaintiffs’ characterizations of the

16 Final Rule and of public comments received in response to the JNPR, and not allegations of fact to

17 which a response is required. Defendants respectfully refer the Court to the Final Rule and the

18 comments, which will be filed with the administrative record in this case, for a full and accurate

19 statement of their contents. To the extent a response is required, Defendants deny any characterization

20 inconsistent with or not textually supported by the Final Rule, the JNPR, or the comments. The

21 allegations in Sentence 3 consist of a hypothetical example purportedly illustrating the characterization

22 of the Final Rule alleged in Sentence 2, and not allegations of fact to which a response is required. To

23 the extent a response is required, Defendants deny the allegations in Sentence 3. The allegations in

24 Sentences 4-6 consist of Plaintiffs’ characterizations of CRA’s statutory purpose and of the Final Rule,

25 and not allegations of fact to which a response is required. Defendants respectfully refer the Court to the

26 CRA statute, specifically 12 U.S.C. § 2901(b), which states the Act’s purpose, as well as 12 U.S.C. §

27 2903(a), and the Final Rule for a full and accurate statement of their contents. To the extent a response is

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         25
             Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 27 of 50




 1 required, Defendants deny the allegations in Sentences 4-6 to the extent that they are not an accurate

 2 statement of the statute’s stated purpose and are otherwise inconsistent with or not textually supported

 3 by the CRA statute or the Final Rule.

 4      88. The allegations in Sentences 1, 2, and 4 of this paragraph consist of Plaintiffs’ characterization of

 5 the Final Rule compared to how CRA was implemented under the OCC’s prior regulations, and not

 6 allegations of fact to which a response is required. Defendants respectfully refer the Court to the Final

 7 Rule, prior CRA implementing regulations, and Interagency Frequently Asked Questions on CRA

 8 Guidance, most recently published at 81 Fed. Reg. 48,506 (Jul. 25, 2016), for true and accurate

 9 statements of how CRA implementation under the Final Rule will differ from CRA implementation

10 under the OCC’s prior regulations. To the extent a response is required, Defendants deny the allegations

11 in Sentence 1. Defendants deny the allegations in Sentences 2 and 4 to the extent that they are

12 inconsistent with or not textually supported by the Final Rule, prior CRA implementing regulations, and

13 Interagency Frequently Asked Questions on CRA Guidance. The allegations in Sentence 3 consist of

14 Plaintiffs’ characterization of public comments received in response to the JNPR and the OCC’s

15 treatment of the comments in the Final Rule, and not allegations of fact to which a response is required.

16 Defendants respectfully refer the Court to the Final Rule and the comments, that will be filed with the

17 administrative record in this case, for full and accurate statements of their contents. To the extent a

18 response is required, Defendants deny the allegations in Sentence 3.

19      89. The allegations in this paragraph consist of Plaintiffs’ characterizations of public comments

20 received in response to the JNPR and the Final Rule, and not allegations of fact to which a response is

21 required. Defendants respectfully refer the Court to the Final Rule and the comments, which will be filed

22 with the administrative record in this case, for full and accurate statements of their contents. To the

23 extent a response to is required, Defendants deny any characterization in Sentence 1 of this paragraph

24 inconsistent with or not textually supported by the Final Rule or the comments. Defendants deny the

25 allegations in Sentence 2.

26      90. The allegations in this paragraph consist of legal conclusions to which no response is required

27 and Plaintiffs’ characterizations of the JNPR and of the Final Rule, and not allegations of fact to which a

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         26
             Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 28 of 50




 1 response is required. Defendants respectfully refer the Court to the JNPR and the Final Rule for a full

 2 and accurate statement of their contents. To the extent a response is required, Defendants deny the

 3 allegations in Sentences 1 and 3. The allegations in Sentence 2 are admitted to the extent that banks may

 4 receive multiplier credit for CRA activities in areas confirmed as CRA deserts by the OCC under the

 5 Final Rule; otherwise, the allegations are denied.

 6      91. The allegations in this paragraph consist of legal conclusions to which no response is required

 7 and of Plaintiffs’ characterizations of the JNPR, of the Final Rule, and of how the Final Rule differs

 8 from the OCC’s prior CRA implementing regulations, and not allegations of fact to which a response is

 9 required. Defendants respectfully refer the Court to the JNPR, the Final Rule, and the OCC’s prior CRA

10 implementing regulations for full and accurate statements of their contents. To the extent a response is

11 required, Defendants deny the allegations in Sentences 1-3 of this paragraph.

12      92. Defendants deny the allegations in Sentence 1 of this paragraph, except to admit that the Final

13 Rule adopted definitions of “distressed area” and “underserved area,” concerning which the text of the

14 Final Rule speaks for itself. The allegations in the remainder of this paragraph consist of Plaintiffs’

15 characterizations of the Final Rule, and not allegations of fact to which a response is required.

16 Defendants respectfully refer the Court to the Final Rule for a full and accurate statement of its contents.

17 To the extent a response is required, Defendants deny the characterizations in Sentences 2-3 to the

18 extent that they do not correspond to the complete definitions of “distressed area” and “underserved

19 area” in the Final Rule.

20      93. Defendants deny the allegations in Sentence 1 of this paragraph. The allegations in Sentences 2-4

21 consist of Plaintiffs’ characterizations of public comments received in response to the JNPR and not

22 allegations of fact to which a response is required. Defendants respectfully refer the Court to the

23 comments, which will be filed with the administrative record in this case, for a full and accurate

24 statement of their contents. To the extent a response is required, Defendants deny any characterization in

25 Sentences 2-4 inconsistent with or not textually supported by the comments. Defendants deny the

26 allegations in Sentence 5.

27

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         27
             Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 29 of 50




 1      94. The allegations in this paragraph consist of Plaintiffs’ speculations regarding the effects of the

 2 Final Rule, and not allegations of fact to which a response is required. Defendants respectfully refer the

 3 Court to the Final Rule for a full and accurate statement of its contents. To the extent a response is

 4 required, Defendants deny the allegations in this paragraph.

 5      95. The allegations in this paragraph consist of Plaintiffs’ characterization of the Final Rule and of

 6 public comments received in response to the JNPR, and not allegations of fact to which a response is

 7 required. Defendants respectfully refer the Court to the Final Rule and the comments, which will be filed

 8 with the administrative record in this case, for full and accurate statements of their contents. To the

 9 extent a response required to Sentence 1, Defendants admit that multipliers may be available under 12

10 C.F.R. § 25.08(b) if specified conditions are met; otherwise, the allegations are denied. Defendants deny

11 the allegations in Sentence 2, except to admit the Final Rule makes multipliers available based on the

12 OCC’s determination of an activity’s “responsiveness, innovativeness, or complexity.” Id. Defendants

13 deny any characterization in Sentence 3 inconsistent with or not textually supported by the comments.

14 Defendants deny the allegations in Sentence 4.

15      96. The allegations in this paragraph consist of Plaintiffs’ characterizations of the Final Rule and of

16 public comments submitted in response to the JNPR, and not allegations of fact to which a response is

17 required. Defendants respectfully refer the Court to the Final Rule and the comments, which will be filed

18 with the administrative record in this case, for full and accurate statements of their contents. To the

19 extent a response is required, Defendants deny any characterization in Sentences 1-4 inconsistent with or

20 not textually supported by the Final Rule and the comments.

21      97. The allegations in Sentence 1 of this paragraph consist of Plaintiffs’ characterization of the Final

22   Rule, and not allegations of fact to which a response is required. Defendants respectfully refer the Court

23   to the Final Rule for a full and accurate statement of their contents. To the extent a response is required

24   to Sentence 1, Defendants admit that the Final Rule alters in part the way banks draw their assessment

25   areas, but deny that this aspect of the Final Rule supports any other allegation in the Complaint. The

26   allegations in Sentence 2 consist of Plaintiffs’ speculations regarding the effects of the Final Rule, and

27

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         28
            Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 30 of 50




 1   not allegations of fact to which a response is required. To the extent a response is required, the

 2   allegations in Sentence 2 are denied. The allegations in Sentence 3 are denied.

 3     98. The allegations in Sentence 1 consist of Plaintiffs’ characterization of the Final Rule, and not

 4   allegations of fact to which a response is required. Defendants respectfully refer the Court to the Final

 5   Rule for a full and accurate statement of its contents. To the extent a response is required, Defendants

 6   admit that the requirements for the delineation of assessment areas are an important aspect of agencies’

 7   regulations implementing CRA, but deny that the importance of assessment area delineation supports

 8   any other allegation in the Complaint. The allegations in Sentences 2-4 consist of Plaintiffs’

 9   characterization of the OCC’s CRA implementing regulations prior to the effective date of Final Rule,

10   and not allegations of fact to which a response is required. Defendants respectfully refer the Court to

11   the OCC’s prior CRA regulations for a full and accurate statement of their contents. To the extent a

12   response is required, Defendants deny any characterization in Sentences 2-4 inconsistent with or not

13   textually supported by the OCC’s prior CRA regulations.

14     99. The allegations in this paragraph consist of Plaintiffs’ characterization of the OCC’s rationale for

15   its changes to the Final Rule and characterization of the Final Rule, and not allegations of fact to which

16   a response is required. Defendants respectfully refer the Court to the Final Rule for a full and accurate

17   statement of its contents. To the extent a response is required, Defendants deny any characterization in

18   Sentence 1 of this paragraph inconsistent with or not textually supported by the Final Rule. The

19   allegations in Sentence 2 are denied.

20     100. The allegations in Sentence 1 of this paragraph consist of Plaintiffs’ characterization of the Final

21   Rule, and not allegations of fact to which a response is required. Defendants respectfully refer the Court

22   to the Final Rule for a full and accurate statement of its contents. To the extent a response is required,

23   Defendants admit that under the Final Rule a “bank may delineate an assessment area encompassing

24   locations where it maintains a deposit taking ATM,” 12 C.F.R. § 25.09(b)(2), but deny any

25   characterization in Sentence 1 inconsistent with or not textually supported by the Final Rule and deny

26   that this provision of the Final Rule supports any other allegation in the Complaint. The allegations in

27

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         29
            Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 31 of 50




 1   Sentence 2 consist of legal conclusions to which no response is required. To the extent a response is

 2   required, the allegations in Sentence 2 are denied.

 3     101. The allegations in this paragraph consist of Plaintiffs’ legal conclusions to which no response is

 4   required and of Plaintiffs’ characterization of the Final Rule and of the JNPR, and not allegations of

 5   fact to which a response is required. Defendants respectfully refer the Court to the Final Rule and the

 6   JNPR for a full and accurate statement of their contents. To the extent a response is required, the

 7   allegations in this paragraph are denied.

 8     102. The allegations in this paragraph consist of Plaintiffs’ characterization of the Final Rule and the

 9   OCC’s prior regulations implementing CRA, and not allegations of fact to which a response is required.

10   Defendants respectfully refer the Court to the Final Rule and the OCC’s prior regulations for full and

11   accurate statements of their contents. To the extent a response is required, the allegations in Sentences

12   1-3 are denied to the extent that they are inconsistent with or not textually supported by the Final Rule

13   and the OCC’s prior regulations.

14     103. Defendants admit that Sentence 1 is a partial quotation of the Final Rule, but deny that this

15   quotation supports any other allegation in the Complaint. The allegations in Sentence 2 consist of legal

16   conclusions to which no response is required and of Plaintiffs’ characterization of the Final Rule, and

17   not allegations of fact to which a response is required. Defendants respectfully refer the Court to the

18   Final Rule for a full and accurate statement of its contents. To the extent a response is required,

19   Defendants deny any characterization in Sentence 2 inconsistent with or not textually supported by the

20   Final Rule.

21     104. The allegations in this paragraph consist of Plaintiffs’ characterization of the JNPR and of the

22   Final Rule, and not allegations of fact to which a response is required. Defendants respectfully refer the

23   Court to the JNPR and the Final Rule for full and accurate statements of their contents. To the extent a

24   response is required, Defendants deny any characterization in Sentences 1-2 of this paragraph

25   inconsistent with or not textually supported by the Final Rule and the JNPR.

26     105. Defendants deny the allegations in Sentences 1-2 of this paragraph.

27

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                           30
            Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 32 of 50




 1     106. The allegations in this paragraph consist of Plaintiffs’ characterizations of the Final Rule and

 2   public comments submitted in response to the JNPR, and not allegations of fact to which a response is

 3   required. Defendants respectfully refer the Court to the Final Rule and the comments, which will be

 4   filed with the administrative record in this case, for full and accurate statements of their contents. To

 5   the extent a response is required, Defendants deny the allegations in Sentences 1-2 of this paragraph to

 6   the extent that they are inconsistent with or not textually supported by the Final Rule or the comments.

 7   Defendants deny the allegations in Sentences 3-5.

 8     107. The allegations in Sentences 1-2 and 4-5 of this paragraph consist of Plaintiffs’ characterizations

 9   of the JNPR and of the Final Rule, and not allegations of fact to which a response is required.

10   Defendants respectfully refer the Court to the JNPR and the Final Rule for full and accurate statements

11   of their contents. To the extent a response is required, Defendants deny any characterization in

12   Sentences 1-2 and 4-5 inconsistent with or not textually supported by the JNPR and Final Rule.

13   Sentence 3 consists of Plaintiffs’ hypothetical illustration of the characterization Plaintiffs allege in

14   Sentences 1-2, and not an allegation of fact to which a response is required. To the extent a response is

15   required, Defendants deny the allegations in Sentence 3. The allegations in Sentences 6-7, including the

16   footnote, consists of Plaintiffs’ characterizations of the level of difficulty in evaluating provisions of the

17   JNPR and Final Rule and of an American Banker article, and not allegations of fact to which a response

18   is required. To the extent a response is required, the Defendants deny any characterization in

19   Sentences 6-7 inconsistent with or not textually supported by the Final Rule, the JNPR, and the article

20   cited in footnote 33.

21     108. The allegations in Sentence 1 of this paragraph are denied. The allegations in Sentence 2 consist

22   of Plaintiffs’ characterization of public comments received in response to the JNPR, and not allegations

23   of fact to which a response is required. Defendants respectfully refer the Court to the comments, which

24   will be filed with the administrative record in this case, for a full and accurate statement of their

25   contents. To the extent a response is required, Defendants deny any characterization in Sentence 2

26   inconsistent with or not textually supported by the comments. The allegations in Sentence 3 are denied.

27

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                          31
            Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 33 of 50




 1     109. The allegations in this paragraph consist of Plaintiffs’ characterization of the Final Rule, and not

 2   allegations of fact to which a response is required. Defendants respectfully refer the Court to the Final

 3   Rule for a full and accurate statement of its contents. To the extent a response is required, Defendants

 4   deny any characterization in Sentences 1-2 of this paragraph inconsistent with or not textually

 5   supported by the Final Rule. Sentences 3-4 are denied.

 6     110. The allegations in this paragraph consist of Plaintiffs’ characterization of the Final Rule, and not

 7   allegations of fact to which a response is required. Defendants respectfully refer the Court to the Final

 8   Rule for a full and accurate statement of its contents. To the extent a response is required, Defendants

 9   deny the allegations in Sentence 1 of this paragraph. Defendants deny the allegations in Sentence 2,

10   except to admit that the OCC left the calibration of the CRA evaluation measure benchmarks, retail

11   lending distribution test thresholds, and community development minimums under the Final Rule’s

12   general performance standards to a future rulemaking. See FR 34,774. The allegations in Sentence 3 of

13   this paragraph are denied.

14     111. The allegations in this paragraph consist of Plaintiffs’ characterization of the Final Rule, and not

15   allegations of fact to which a response is required. Defendants respectfully refer the Court to the Final

16   Rule for a full and accurate statement of its contents. To the extent a response is required, Defendants

17   deny the allegations in Sentences 1-3 of this paragraph, except to admit that the Final Rule preserves

18   the ability of the OCC’s bank examiners to evaluate certain qualitative factors related to a bank’s CRA

19   performance through the application of performance context.

20     112. The allegations in this paragraph consist of Plaintiffs’ characterization of the Final Rule, and not

21   allegations of fact to which a response is required. Defendants respectfully refer the Court to the Final

22   Rule for a full and accurate statement of its contents. To the extent a response is required, Defendants

23   admit that the Final Rule contains multiple new general performance standards—including the CRA

24   evaluation measure, retail lending distribution tests, community development minimums, and the

25   application of performance context—applicable to banks with assets over $2.5 billion, and those banks

26   that opt in to be evaluated under the general performance standards under 12 C.F.R. § 25.10(b), at the

27   assessment area and overall bank level to determine banks’ presumptive CRA ratings, but deny the

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         32
            Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 34 of 50




 1   remaining allegations in Sentences 1-2 of this paragraph to the extent that they are inconsistent with or

 2   not textually supported by the Final Rule.

 3     113. The allegations in this paragraph, including the footnote, consist of Plaintiffs’ characterization of

 4   the Final Rule, and not allegations of fact to which a response is required. Defendants respectfully refer

 5   the Court to the Final Rule for a full and accurate statement of its contents. To the extent a response is

 6   required, Defendants deny any characterization in Sentences 1-8 inconsistent with or not textually

 7   supported by the Final Rule.

 8     114. The allegations in Sentences 1-3 of this paragraph consist of Plaintiffs’ characterizations of

 9   public comments received in response to the JNPR and of the Final Rule, and not allegations of fact to

10   which a response is required. Defendants respectfully refer the Court to the comments, which will be

11   filed with the administrative record in this case, and the Final Rule for full and accurate statements of

12   their contents. To the extent a response is required, Defendants deny any characterization in Sentences

13   1-3 inconsistent with or not textually supported by the Final Rule or the comments. The allegations in

14   Sentence 4 of this paragraph are denied.

15     115. The allegations in Sentence 1 of this paragraph consist of Plaintiffs’ characterization of the JNPR

16   and of the Final Rule, and not allegations of fact to which a response is required. Defendants

17   respectfully refer the Court to the JNPR and the Final Rule for full and accurate statements of their

18   contents. To the extent a response is required, Defendants deny any characterization in Sentence 1

19   inconsistent with or not textually supported by the JNPR and the Final Rule. The allegations in

20   Sentence 2 consist of Plaintiffs’ legal conclusions to which no response is required. To the extent a

21   response is required, the allegations in Sentence 2 are denied.

22     116. The allegations in this paragraph consist of Plaintiffs’ characterizations of the Final Rule and of

23   Plaintiffs’ speculations regarding the effects of the Final Rule, and not allegations of fact to which a

24   response is required. Defendants respectfully refer the Court to the Final Rule for a full and accurate

25   statement of its contents. To the extent a response is required, Defendants deny any characterization in

26   Sentences 2-3 of this paragraph inconsistent with or not textually supported by the Final Rule. The

27   allegations in Sentences 1 and 4 are denied.

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         33
            Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 35 of 50




 1     117. The allegations in this paragraph consist of Plaintiffs’ characterization of the Final Rule, and not

 2   allegations of fact to which a response is required. Defendants respectfully refer the Court to the Final

 3   Rule for a full and accurate statement of its contents. To the extent a response is required, Defendants

 4   deny any characterization in Sentences 1-6 of this paragraph inconsistent with or not textually

 5   supported by the Final Rule. The allegations in Sentence 7 are denied, and Defendants aver that the

 6   OCC analyzed publicly available Summary of Deposits data from the FDIC as a proxy to estimate the

 7   numbers of assessment areas as part of formulating the Final Rule’s approach for determining a bank’s

 8   overall rating. FR 34,772.

 9     118. The allegations in Sentence 1 of this paragraph consist of Plaintiffs’ characterization of public

10   comments received in response to the JNPR, and not allegations of fact to which a response is required.

11   Defendants respectfully refer the Court to the comments, which will be filed with the administrative

12   record in this case, for a full and accurate statement of their contents. To the extent a response is

13   required, Defendants deny any characterization in Sentence 1 inconsistent with or not textually

14   supported by the comments. The allegations in Sentence 2 consist of Plaintiffs’ characterization of the

15   CRA statutory provisions at 12 U.S.C. § 2901, and not allegations of fact to which a response is

16   required. Defendants respectfully refer the Court to the cited statutory provisions for a full and accurate

17   statement of their contents. To the extent a response is required, Defendants deny any characterization

18   in Sentence 2 inconsistent with or not textually supported by the statute.

19     119. The allegations in this paragraph consist of Plaintiffs’ characterization of the legislative history

20   of CRA, and not allegations of fact to which a response is required. Defendants respectfully refer the

21   Court to the relevant legislative history, cited and discussed in the cited comment letter and in the Final

22   Rule, FR 34,768, for a full and accurate statement of its contents. To the extent a response is required,

23   Defendants deny the allegations in Sentences 1-2 of this paragraph.

24     120. The allegations in Sentences 1-3 of this paragraph consist of Plaintiffs’ characterization of the

25   public comments received in response to the JNPR and of Plaintiffs’ speculations regarding the effects

26   of the Final Rule, and not allegations of fact to which a response is required. Defendants respectfully

27   refer the Court to the comments, which will be filed with the administrative record in this case, and the

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         34
            Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 36 of 50




 1   Final Rule for a full and accurate statement of their contents. To the extent a response is required,

 2   Defendants deny any characterization in Sentences 1-3 inconsistent with or not textually supported by

 3   the Final Rule or the comments. The allegations in Sentence 4 of this paragraph are denied.

 4     121. The allegations in Sentences 1-3 of this paragraph consist of Plaintiffs’ speculations regarding

 5   the effects of the Final Rule, and not allegations of fact to which a response is required. Defendants

 6   respectfully refer the Court to the Final Rule for a full and accurate statement of its contents. To the

 7   extent a response is required, Defendants deny the allegations in Sentences 1-3. The allegations in

 8   Sentence 4 are denied. The allegations in Sentence 5, including the footnote, consist of Plaintiffs’

 9   characterization of a Wall Street Journal article, and not allegations of fact to which a response is

10   required. To the extent a response is required, the Defendants deny the allegations in Sentence 5. The

11   allegations in Sentence 6 are denied.

12     122. The allegations in Sentences 1, 2, 4, 7, and 8 of this paragraph consist of Plaintiffs’

13   characterization of the Final Rule, and not allegations of fact to which a response is required.

14   Defendants respectfully refer the Court to the Final Rule for a full and accurate statement of its

15   contents. To the extent a response is required, Defendants deny the allegations in Sentences 1, 2, 4, 7

16   and 8. The allegations in Sentence 3 consist of Plaintiffs’ legal conclusions to which no response is

17   required. To the extent a response is required, the allegations in Sentence 3 are denied. The allegations

18   in Sentence 5 of this paragraph, including the footnote, are Plaintiffs’ characterization of the legislative

19   history of CRA and not allegations of fact to which a response is required. Defendants respectfully

20   refer the Court to the full hearings cited in footnote 36 for a full and accurate statement of their

21   contents. To the extent a response is required, Defendants deny the allegations in Sentence 5. The

22   allegations in Sentence 6 consist of Plaintiffs’ characterization of public comments received in response

23   to the JNPR and not allegations of fact to which a response is required. Defendants respectfully refer

24   the Court to the comments, which will be filed with the administrative record in this case, for a full and

25   accurate statement of their contents. To the extent a response is required, Defendants deny any

26   characterization in Sentence 6 inconsistent with or not textually supported by the comments.

27

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         35
            Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 37 of 50




 1     123. The allegations in Sentences 1-3 of this paragraph consist of Plaintiffs’ characterizations of the

 2   Final Rule, of the JNPR, and of public comments received in response to the JNPR, and not allegations

 3   of fact to which a response is required. Defendants respectfully refer the Court to the Final Rule, the

 4   JNPR, and the comments, which will be filed with the administrative record in this case, for full and

 5   accurate statements of their contents. To the extent a response is required, Defendants deny any

 6   characterization in Sentences 1-3 inconsistent with or not textually supported by the Final Rule, the

 7   JNPR, or the comments. The allegations in Sentence 4 are denied, except to admit that the OCC left the

 8   calibration of a community development minimums to a future rulemaking. See FR 34,774.

 9     124. The allegations in Sentence 1 of this paragraph are denied, except to admit that the data the OCC

10   gathered in response to its Request for Information “was too limited to reliably calibrate” the measures

11   for all banks subject to the general performance standards, and that the OCC left the calibration of the

12   CRA evaluation measure benchmarks, retail lending distribution test thresholds, and the community

13   development minimums to a future rulemaking. See FR 34,774. The allegations in Sentences 2-4

14   consist of Plaintiffs’ characterizations of the Final Rule and of the JNPR, and not allegations of fact to

15   which a response is required. Defendants respectfully refer the Court to the Final Rule and the JNPR

16   for full and accurate statements of their contents. To the extent a response is required, Defendants deny

17   any characterization in Sentences 2-4 inconsistent with or not textually supported by the Final Rule or

18   the JNPR.

19     125. The allegations in Sentence 1 of this paragraph are denied, except to admit that the OCC relied

20   on the best available historical information and data including CRA performance evaluations, Call

21   Report data, CRA data from the Federal Financial Institutions Examination Council (“FFIEC”), Home

22   Mortgage Disclosure Act (“HMDA”) data, and credit bureau data, and that while the OCC “was not

23   limited in its ability to leverage the existing data, . . . the existing data was limited . . . .” FR 34,773-74.

24   The allegations in Sentence 2 consist of Plaintiffs’ characterization of the Final Rule, and not

25   allegations of fact to which a response is required. Defendants respectfully refer the Court to the Final

26   Rule for a full and accurate statement of its contents. To the extent a response is required, Defendants

27   deny the allegations in Sentence 2. The allegations in Sentence 3 consist of Plaintiffs’ legal conclusions

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                           36
            Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 38 of 50




 1   to which no response is required. To the extent a response is required, Defendants deny the allegations

 2   in Sentence 3.

 3     126. The allegations in this paragraph consist of Plaintiffs’ characterizations of the Final Rule and of

 4   public comments received in response to the JNPR, and not allegations of fact to which a response is

 5   required. Defendants respectfully refer the Court to the Final Rule and the comments, which will be

 6   filed with the administrative record in this case, for full and accurate statements of their contents. To

 7   the extent a response is required, Defendants deny any characterization in Sentences 1-3 of this

 8   paragraph inconsistent with or not textually supported by the Final Rule or the comments.

 9     127. The allegations in this paragraph consist of Plaintiffs’ characterization of the Final Rule, and not

10   allegations of fact to which a response is required. Defendants respectfully refer the Court to the Final

11   Rule for a full and accurate statement of its contents. To the extent a response is required, Defendants

12   deny any characterization in Sentences 1-2 of this paragraph inconsistent with or not textually

13   supported by the Final Rule.

14     128. The allegations in Sentence 1 of this paragraph consist of Plaintiffs’ characterization of public

15   comments received in response to the JNPR, and not allegations of fact to which a response is required.

16   Defendants respectfully refer the Court to the comments, which will be filed with the administrative

17   record in this case, for a full and accurate statement of their contents. To the extent a response is

18   required, Defendants deny any characterization in Sentence 1 inconsistent with or not textually

19   supported by the comments. The allegations in Sentences 2-7 are Plaintiffs’ characterizations of the

20   Final Rule, and not allegations of fact to which a response is required. Defendants respectfully refer the

21   Court to the Final Rule for a full and accurate statement of its contents. To the extent a response is

22   required, Defendants deny any characterization in Sentences 2-3 inconsistent with or not textually

23   supported by the Final Rule. The allegations in Sentences 4-7 are denied.

24     129. The allegations in this paragraph consist of Plaintiffs’ characterization of the Final Rule, and not

25   allegations of fact to which a response is required. Defendants respectfully refer the Court to the Final

26   Rule for a full and accurate statement of its contents. To the extent a response is required, Defendants

27   deny the allegations in this paragraph.

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         37
                Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 39 of 50




 1        130. The allegations in this paragraph consist of Plaintiffs’ characterization for the Final Rule, and not

 2       allegations of fact to which a response is required. Defendants respectfully refer the Court to the Final

 3       Rule for a full and accurate statement of its contents. To the extent a response is required, Defendants

 4       deny the allegations in Sentences 1-3 of this paragraph.

 5        131. The allegations in this paragraph consist of Plaintiffs’ characterization of the Final Rule, and not

 6       allegations of fact to which a response is required. Defendants respectfully refer the Court to the Final

 7       Rule for a full and accurate statement of its contents. To the extent a response is required, Defendants

 8       deny the allegations in Sentences 1-2 of this paragraph.

 9        132. The allegations in this paragraph consist of legal conclusions to which no response is required

10       and of Plaintiffs’ characterizations of the OCC’s prior CRA implementing regulations4 and of the Final

11       Rule, and not allegations of fact to which a response is required. Defendants respectfully refer the Court

12       to the OCC’s prior regulations and the Final Rule for full and accurate statements of their contents. To

13       the extent a response is required, Defendants deny any characterization in Sentences 1-3 of this

14       paragraph inconsistent with or not textually supported by the OCC’s prior regulations or the Final Rule.

15        133. The allegations in this paragraph consist of Plaintiffs’ characterization of the Final Rule, and not

16       allegations of fact to which a response is required.5 Defendants respectfully refer the Court to the Final

17       Rule for a full and accurate statement of its contents. To the extent a response is required, Defendants

18       deny the allegations in Sentences 1-2 of this paragraph.

19        134. The allegations in this paragraph consist of Plaintiffs’ characterization of the Final Rule, and not

20       allegations of fact to which a response is required. Defendants respectfully refer the Court to the Final

21       Rule for a full and accurate statement of its contents. To the extent a response is required, Defendants

22       deny the allegations in Sentences 1-4 of this paragraph.

23

24

25
     4
       Plaintiffs incorrectly cite to “12 C.F.R. § 2906(c)(6).” The cite for the salient part of the OCC’s prior
26
     regulation is 12 C.F.R. § 25.21(b)(6) (1-1-20 ed.).
27   5
      Plaintiffs cite to “supra ¶ 131,” which does not contain the citations referenced. Defendants believe the
     pertinent cross-reference to be ¶ 43.
28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                            38
            Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 40 of 50




 1     135. The allegations in Sentences 1-3 of this paragraph are denied. The allegations in Sentence 4

 2   consist of legal conclusions to which no response is required and of Plaintiffs’ characterization of the

 3   Final Rule, and not allegations of fact to which a response is required. Defendants respectfully refer the

 4   Court to the Final Rule for a full and accurate statement of its contents. To the extent a response is

 5   required, Defendants deny the allegations in Sentence 4.

 6     136. The allegations in Sentence 1 of this paragraph are denied. The allegations in Sentences 2-5 of

 7   this paragraph consist of Plaintiffs’ characterizations of the Final Rule and public comments submitted

 8   in response to the JNPR, and not allegations of fact to which a response is required. Defendants

 9   respectfully refer the Court to the Final Rule and the comments, which will be filed with the

10   administrative record in this case, for full and accurate statements of their contents. To the extent a

11   response is required, Defendants deny any characterization in Sentences 2-5 inconsistent with or not

12   textually supported by the Final Rule or the comments. Defendants further deny the allegations in

13   Sentence 3, and aver that HMDA data continues to be publicly available from the Consumer Financial

14   Protection Bureau (“CFPB”).

15     137. The allegations in this paragraph consist of Plaintiffs’ characterization of the Final Rule and of

16   Plaintiffs’ speculations regarding its effects, and not allegations of fact to which a response is required.

17   Defendants respectfully refer the Court to the Final Rule for a full and accurate statement of its

18   contents. To the extent a response is required, the allegations in Sentences 1-2 of this paragraph are

19   denied.

20     138. Defendants lack knowledge or information about the nature of Plaintiff NCRC’s mission or work

21   sufficient to form a belief about the truth of the allegations in this paragraph. To the extent a response is

22   required, the allegations in Sentences 1-4 are denied.

23     139. Defendants lack knowledge or information about the nature of Plaintiff NCRC’s or its members’

24   work or accomplishments sufficient to form a belief about the truth of the allegations in this paragraph.

25   To the extent a response is required, Defendants admit, as a general matter, that a community

26   development plan like the one alluded to in Sentence 1 was reached, but deny the remaining allegations

27

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         39
            Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 41 of 50




 1   in Sentence 1 and deny that the plan exemplifies or supports any other allegation in the Complaint.

 2   Defendants deny the allegations in Sentences 2-3.

 3     140. The allegations in this paragraph consist of Plaintiffs’ characterization of the Final Rule and of

 4   Plaintiffs’ speculations regarding its effects, and not allegations of fact to which a response is required.

 5   Defendants respectfully refer the Court to the Final Rule for a full and accurate statement of its

 6   contents. To the extent a response is required, the allegations in Sentences 1-4 of this paragraph are

 7   denied, except to admit that the OCC regulates national banks and federal savings associations,

 8   including some of the largest financial institutions in the nation.

 9     141. The allegations in this paragraph consist of Plaintiffs’ characterization of the Final Rule and of

10   Plaintiffs’ speculations regarding its effects, and not allegations of fact to which a response is required.

11   Defendants respectfully refer the Court to the Final Rule for a full and accurate statement of its

12   contents. To the extent a response is required, the allegations in Sentences 1-6 of this paragraph are

13   denied.

14     142. Defendants lack knowledge or information about the nature of Plaintiff NCRC’s mission or work

15   sufficient to form a belief about the truth of the allegations in Sentences 1-2 of this paragraph. To the

16   extent a response is required, the allegations in Sentences 1-2 are denied. The allegations in Sentence 3

17   of this paragraph consist of Plaintiffs’ characterization of the “current CRA framework,” and not

18   allegations of fact to which a response is required. Defendants respectfully refer the Court to the OCC’s

19   licensing regulations governing decisions on filings, e.g., 12 C.F.R. § § 5.8, 5.10, 5.13, for an accurate

20   statement of how regulators consider comments related to CRA concerns when deciding certain

21   applications. To the extent a response is required, the allegations in Sentence 3 are denied to the extent

22   that they are inconsistent with or not textually supported by the OCC’s regulations, including the

23   OCC’s licensing regulations.

24     143. The allegations in this paragraph consist of Plaintiffs’ characterizations of the JNPR and of the

25   Final Rule, and of Plaintiffs’ speculations regarding its effects, and not allegations of fact to which a

26   response is required. Defendants respectfully refer the Court to the JNPR and Final Rule for full and

27   accurate statements of their contents. To the extent a response is required, the allegations in Sentences 1

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         40
              Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 42 of 50




 1   and 4 of this paragraph are denied. The allegations in Sentence 2 are denied to the extent that they are

 2   inconsistent with the Final Rule and the OCC’s licensing regulations, e.g., 12 C.F.R. § § 5.8, 5.10, 5.13.

 3   The allegations in Sentence 3 are denied, except to admit that the Final Rule includes a process for

 4   banks to confirm that an area meets the definition of a “CRA desert.” 12 C.F.R. § 25.06.

 5     144. Defendants lack knowledge or information about the nature of Plaintiff NCRC’s mission or work

 6   sufficient to form a belief about the truth of the corresponding allegations in Sentences 2, 3, and 5 of

 7   this paragraph. To the extent a response is required, the corresponding allegations in Sentences 2, 3,

 8   and 5 are denied. The remaining allegations in Sentence 5 and the allegations in Sentences 1, 4, and 6

 9   consist of Plaintiffs’ characterization of the Final Rule and of Plaintiffs’ speculations regarding its

10   effects, and not allegations of fact to which a response is required. Defendants respectfully refer the

11   Court to the Final Rule for a full and accurate statement of its contents. To the extent a response is

12   required, Defendants deny the remaining allegations in Sentence 5 and the allegations in Sentences 1, 4,

13   and 6.

14     145. Defendants lack knowledge or information about the nature of Plaintiff NCRC’s or its affiliate

15   organizations’ work sufficient to form a belief about the truth of the allegations in Sentences 1-2 of this

16   paragraph. To the extent a response is required, the allegations in Sentences 1-2 are denied. The

17   allegations in Sentence 3 consist of Plaintiffs’ characterization of the Final Rule and of Plaintiffs’

18   speculations regarding its effects, and not allegations of fact to which a response is required.

19   Defendants respectfully refer the Court to the Final Rule for a full and accurate statement of its

20   contents. To the extent a response is required, Defendants deny the allegations in Sentence 3.

21     146. The allegations in Sentences 1 and 3-5 of this paragraph consist of Plaintiffs’ characterization of

22   the Final Rule and of Plaintiffs’ speculations regarding its effects, and not allegations of fact to which a

23   response is required. Defendants respectfully refer the Court to the Final Rule for a full and accurate

24   statement of its contents. To the extent a response is required, the allegations in Sentences 1 and 3-5 are

25   denied, except to admit that the rules promulgated by the FDIC and Federal Reserve under their

26   separate and independent rulemaking authorities apply to the financial institutions for with they have

27   CRA rulemaking authority. See 12 U.S.C. §§ 2902, 2905. Defendants lack knowledge or information

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         41
            Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 43 of 50




 1   about Plaintiff NCRC’s work sufficient to form a belief about the truth of the allegations in Sentence 2.

 2   To the extent a response is required, the allegations in Sentence 2 are denied.

 3     147. Defendants lack knowledge or information about the nature of Plaintiff NCRC’s or its members’

 4   missions or work, or Plaintiff NCRC’s work relative to other organizations’ work, sufficient to form a

 5   belief about the truth of the corresponding allegations in Sentences 1, 2, 5, 6 (including the footnote),

 6   and 7 of this paragraph. To the extent a response is required, the corresponding allegations in Sentences

 7   1, 2, 5, 6, and 7 are denied to the extent that they are inconsistent with or not textually supported by the

 8   report issued by Plaintiff NCRC cited in footnote 37. The remaining allegations in Sentence 2 and the

 9   allegations in Sentences 3-4 related to the public availability of data from the CFPB, FDIC, and Federal

10   Reserve, and the OCC under its prior CRA regulations, are admitted as a general matter; otherwise, the

11   allegations are denied.

12     148. Defendants lack knowledge or information about the nature of Plaintiff NCRC’s or its members’

13   missions or work, or how their work is used, sufficient to form a belief about the truth of the allegations

14   in this paragraph. To the extent a response is required, the allegations in Sentences 1-3 of this

15   paragraph are denied.

16     149. The allegations in this paragraph consist of Plaintiffs’ characterization of the Final Rule and of

17   Plaintiffs’ speculations regarding its effects, and not allegations of fact to which a response is required.

18   Defendants respectfully refer the Court to the Final Rule for a full and accurate statement of its

19   contents. To the extent a response is required, Defendants deny the allegations in Sentences 1-5 of this

20   paragraph, and aver that bank specific information and data will be available in banks’ performance

21   evaluations and in CRA disclosures, 12 C.F.R. § 25.27(a), under the Final Rule.

22     150. The allegations in this paragraph consist of Plaintiffs’ characterization of the Final Rule and of

23   Plaintiffs’ speculations regarding its effects, and not allegations of fact to which a response is required.

24   Defendants respectfully refer the Court to the Final Rule for a full and accurate statement of its

25   contents. To the extent a response is required, the allegations in Sentences 1-3 of this paragraph are

26   denied.

27

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         42
            Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 44 of 50




 1     151. Defendants lack knowledge or information about the nature of Plaintiffs’ mission, work, or

 2   accomplishments sufficient to form a belief about the truth of the allegations in this paragraph. To the

 3   extent a response is required, the allegations in Sentences 1-5 are denied to the extent that they are

 4   inconsistent with or not textually supported by any actual community benefits agreements alluded to in

 5   this paragraph.

 6     152. The allegations in this paragraph consist of Plaintiffs’ characterization of the Final Rule and of

 7   Plaintiffs’ speculations regarding its effects, and not allegations of fact to which a response is required.

 8   Defendants respectfully refer the Court to the Final Rule for a full and accurate statement of its

 9   contents. To the extent a response is required, the allegations in Sentences 1-2 of this paragraph are

10   denied.

11     153. The allegations in this paragraph consist of Plaintiffs’ characterization of the Final Rule and of

12   Plaintiffs’ speculations regarding its effects, and not allegations of fact to which a response is required.

13   Defendants respectfully refer the Court to the Final Rule for a full and accurate statement of its

14   contents. Defendants also lack knowledge or information about the nature of Plaintiff CRC’s work or

15   expenditures sufficient to form a belief about the truth of the corresponding allegation in Sentence 3 of

16   this paragraph. To the extent a response is required, Defendants deny the allegations in Sentences 1-5,

17   except to admit the allegation in Sentence 2 that mortgage and small business lending in LMI

18   communities are important to address wealth inequality.

19     154. Defendants lack knowledge or information about the nature of Plaintiff CRC’s and its members’

20   missions or work sufficient to form a belief about the truth of the allegations in this paragraph. To the

21   extent a response is required, the allegations in Sentences 1-3 of this paragraph are denied.

22     155. The allegations in this paragraph consist of Plaintiffs’ characterization of the Final Rule and of

23   Plaintiffs’ speculations regarding its effects, and not allegations of fact to which a response is required.

24   Defendants respectfully refer the Court to the Final Rule for a full and accurate statement of its

25   contents. To the extent a response is required, Defendants deny any characterization in Sentences 3-4

26   and 6 of this paragraph inconsistent with or not textually supported by the Final Rule. The allegations

27   in Sentences 1-2, 5, and 7 are denied.

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         43
            Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 45 of 50




 1     156. The allegations in this paragraph consist of Plaintiffs’ characterization of the Final Rule and

 2   Plaintiffs’ speculations regarding its effects, and not allegations of fact to which a response is required.

 3   Defendants respectfully refer the Court to the Final Rule for a full and accurate statement of its

 4   contents. Defendants also lack knowledge or information about the nature of Plaintiff CRC’s work or

 5   the named program sufficient to form a belief about the truth of the corresponding allegations in

 6   Sentence 2 of this paragraph. To the extent a response is required, the allegations in Sentences 1-2 are

 7   denied.

 8     157. The allegations in this paragraph consist of Plaintiffs’ characterization of the Final Rule and of

 9   Plaintiffs’ speculations regarding its effects, and not allegations of fact to which a response is required.

10   Defendants respectfully refer the Court to the Final Rule for a full and accurate statement of its

11   contents. To the extent a response is required, Defendants deny the allegations in Sentences 1-3 of this

12   paragraph.

13     158. Defendants lack knowledge or information about the nature of Plaintiff CRC’s or its members’

14   missions, work, accomplishments, or relationships with other entities sufficient to form a belief about

15   the truth of the corresponding allegations in Sentences 1-4 of this paragraph. To the extent a response is

16   required, the corresponding allegations in Sentences 1-4 are denied. The remaining allegations in

17   Sentences 1 and 4 consist of Plaintiffs’ characterization of the Final Rule and of Plaintiffs’ speculations

18   regarding its effects, and not allegations of fact to which a response is required. Defendants respectfully

19   refer the Court to the Final Rule for a full and accurate statement of its contents. To the extent a

20   response is required, the remaining allegations in Sentences 1 and 4 are denied.

21     159. Defendants deny the allegations in Sentence 1 of this paragraph, except to admit that the Low-

22   Income Housing Tax Credit (“LIHTC”), established under the Tax Reform Act of 1986, is an important

23   federal program for encouraging the investment of private equity in the development of affordable

24   rental housing for low-income households, but Defendants deny that the importance of LIHTC supports

25   the remaining allegations in this paragraph or the allegations in the preceding Paragraph 158. The

26   allegations in Sentences 2-6 consist of Plaintiffs’ characterizations of the Final Rule, of its differences

27   from the OCC’s prior regulations implementing CRA, and of the nature of banks’ activities related to

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         44
            Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 46 of 50




 1   LIHTC, and of Plaintiffs’ speculations regarding the effects of the Final Rule, and not allegations of

 2   fact to which a response is required. Defendants respectfully refer the Court to the Final Rule and the

 3   OCC’s prior regulations implementing CRA for full and accurate statements of their contents. To the

 4   extent a response is required, Defendants deny any characterization in Sentences 2-3 and 5-6

 5   inconsistent with or not textually supported by the Final Rule and the OCC’s prior regulations.

 6   Defendants deny the allegations in Sentence 4, except to admit that LIHTC transactions can be

 7   complex.

 8     160. The allegations in Sentence 1 of this paragraph are denied. Defendants lack knowledge or

 9   information about Plaintiff CRC’s mission or work sufficient to form a belief about the truth of the

10   allegations in Sentence 2 of this paragraph. To the extent a response is required, the allegations in

11   Sentence 2 are denied. The allegations in Sentences 3-4 consist of Plaintiffs’ characterization of the

12   Final Rule and of Plaintiffs’ speculations regarding its effects, and not allegations of fact to which a

13   response is required. Defendants respectfully refer the Court to the Final Rule for a full and accurate

14   statement of its contents. To the extent a response is required, the allegations in Sentences 3-4 are

15   denied, except to admit that the rules promulgated by the FDIC and Federal Reserve under their

16   separate and independent rulemaking authorities apply to the financial institutions for which they have

17   CRA rulemaking authority. See 12 U.S.C. §§ 2902, 2905.

18     161. Defendants lack knowledge or information about Plaintiff CRC’s or its members’ missions or

19   work sufficient to form a belief about the truth of the allegations in Sentences 1-3 of this paragraph. To

20   the extent a response is required, the allegations in Sentences 1-3 are denied. The allegations in

21   Sentence 4 of this paragraph consist of Plaintiffs’ characterization of the Final Rule and of Plaintiffs’

22   speculations regarding its effects, and not allegations of fact to which a response is required.

23   Defendants respectfully refer the Court to the Final Rule for a full and accurate statement of its

24   contents. To the extent a response is required, Defendants deny the allegations in Sentence 4.

25     162. Defendants incorporate by reference their answers to the foregoing paragraphs 1-161 of the

26   Complaint as if set forth in full.

27

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         45
            Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 47 of 50




 1     163. Defendants admit that this paragraph contains true and accurate partial quotations from 5 U.S.C.

 2   § 706(2)(A) and (C), but deny that Plaintiffs are entitled to the relief they seek under those statutory

 3   provisions.

 4     164. The allegations in this paragraph consist of Plaintiffs’ conclusions of law to which no response is

 5   required. To the extent a response is required, the allegations in this paragraph are denied.

 6     165. The allegations in this paragraph consist of Plaintiffs’ characterizations of public comments

 7   received in response to the JNPR and the Final Rule, and Plaintiffs’ speculations regarding its effects,

 8   and not allegations of fact to which a response is required. Defendants respectfully refer the Court to

 9   the JNPR and the Final Rule, as well as the comments, which will be filed with the administrative

10   record in this case, for full and accurate statements of their contents. To the extent a response is

11   required, Defendants deny the allegations in Sentences 1-3 of this paragraph, except to admit that

12   neither the FDIC nor the Federal Reserve joined the OCC in issuing the Final Rule and the rules

13   promulgated by the FDIC and Federal Reserve under their separate and independent rulemaking

14   authorities apply to the financial institutions for with they have CRA rulemaking authority. See 12

15   U.S.C. §§ 2902, 2905. Defendants deny the allegations in Sentence 4.

16     166. The allegations in Sentences 1 and 3-7 of this paragraph consist of Plaintiffs’ conclusions of law

17   to which no response is required. To the extent a response is required, the corresponding allegations in

18   Sentences 1 and 3-7 are denied. The remaining allegations in Sentences 4 and 6-7 and the allegations in

19   Sentence 2 consist of Plaintiffs’ characterizations of the Final Rule, and not allegations of fact to which

20   a response is required. Defendants respectfully refer the Court to the Final Rule for a full and accurate

21   statement of its contents. To the extent a response is required, Defendants deny the remaining

22   allegations in Sentences 4 and 6-7 and the allegations in Sentence 2.

23     167. Defendants deny the allegations in this paragraph.

24     168. The allegations in Sentence 1 of this paragraph are denied. The allegations in Sentence 2 consist

25   of Plaintiffs’ conclusions of law to which no response is required. To the extent a response is required,

26   the allegations in Sentence 2 are denied.

27

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         46
            Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 48 of 50




 1     169. The allegations in Sentences 1, 4, and 5 of this paragraph, including the footnote, consist of

 2   Plaintiffs’ conclusions of law to which no response is required. Defendants respectfully refer the Court

 3   to the text of the CRA statute, specifically 12 U.S.C. § 2901(b), which states the statute’s purpose. See

 4   also 12 U.S.C. § 2903(a). To the extent a response is required, the corresponding allegations in

 5   Sentences 1, 4, and 5 are denied. The remaining allegations in Sentences 1, 4, and 5 and the allegations

 6   in Sentences 2-3 of this paragraph consist of Plaintiffs’ characterizations of public comments received

 7   in response to the JNPR and of the Final Rule, and Plaintiffs’ speculations regarding its effects, and not

 8   allegations of fact to which a response is required. Defendants respectfully refer the Court to the Final

 9   Rule and the comments, which will be filed with the administrative record in this case, for full and

10   accurate statements of their contents. To the extent a response is required, the remaining allegations in

11   Sentences 1, 4, and 5 and the allegations in Sentences 2-3 are denied, except to admit that the OCC has

12   stated that the Final Rule will benefit LMI communities.

13     170. Defendants admit the allegations in Sentence 1 of this paragraph to the extent that the COVID-19

14   pandemic emerged between the issuance of the JNPR and the Final Rule and to the extent that the

15   COVID-19 pandemic has economically impacted banks’ customers and communities, including low-

16   and moderate-income individuals and neighborhoods; otherwise, the allegations are denied. The

17   allegations in Sentence 2 consist of Plaintiffs’ characterizations of letters and public comments received

18   in response to the JNPR and of the Final Rule, and not statements of fact to which a response is

19   required. Defendants respectfully refer the Court to the Final Rule, letters, and the comments, which

20   will be filed with the administrative record in this case, for full and accurate statements of their

21   contents. To the extent a response is required, Defendants deny any characterization in Sentence 2

22   inconsistent with or not textually supported by the referenced documents. The allegation in Sentence 3

23   is denied, except to admit that the FDIC did not join the OCC in issuing the Final Rule. The allegations

24   in Sentence 4 are denied, except to admit that the OCC issued the Final Rule on May 20, 2020, which

25   was published in the Federal Register on June 5, 2020.

26     171. Defendants incorporate by reference their answers to the foregoing paragraphs 1-170 of the

27   Complaint as if set forth in full.

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                         47
             Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 49 of 50




 1     172. Defendants admit that this paragraph contains true and accurate partial quotations from 5 U.S.C.

 2   § 706(2)(D), but deny that Plaintiffs are entitled to the relief they seek under that statutory provision.

 3     173. The allegations in this paragraph consist of Plaintiffs’ conclusions of law to which no response is

 4   required. To the extent a response is required, the allegations in this paragraph are denied.

 5     174. The allegations in this paragraph consist of Plaintiffs’ conclusions of law to which no response is

 6   required. To the extent a response is required, the allegations in this paragraph are denied.

 7     175. The allegations in this paragraph consist of Plaintiffs’ conclusions of law to which no response is

 8   required. To the extent a response is required, the allegations in this paragraph are denied, except to

 9   admit that the JNPR comment period closed on April 8, 2020, after a prior extension of the comment

10   period, see 85 Fed. Reg. 10996-01.

11     176. The allegations in this paragraph consist of Plaintiffs’ conclusions of law to which no response is

12   required. To the extent a response is required, the allegations in this paragraph are denied.

13           The final section, including subparts (1)-(5), contains Plaintiffs’ prayers for relief to which no

14 response is required. To the extent a response is required, Defendants deny that Plaintiffs are entitled to

15 the relief requested or any relief whatsoever.

16           Each and every allegation of the Complaint not heretofore expressly admitted or denied is hereby

17 denied.

18           WHEREFORE, having fully answered, Defendants pray that:

19      1. The Court enter judgment for Defendants; and

20      2. Defendants be granted such further relief as the Court may deem just and proper.

21

22 Dated: March 5, 2021                                     Respectfully submitted,

23
                                                            /s/ Ashley W. Walker
24                                                          JONATHAN GOULD (DC Bar No. 477569)
                                                            Senior Deputy Comptroller and Chief Counsel
25                                                          BAO NGUYEN (NC Bar No. 39946)
26                                                          Principal Deputy Chief Counsel
                                                            GREGORY F. TAYLOR (DC Bar No. 417096)
27                                                          Director of Litigation
                                                            PETER C. KOCH (IL Bar No. 6225347)
28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                                          48
          Case 4:20-cv-04186-KAW Document 50 Filed 03/05/21 Page 50 of 50




 1                                          Assistant Director of Litigation
                                            MARSHA STELSON EDNEY (DC Bar No. 414271)
 2                                          Counsel
                                            ASHLEY W. WALKER (DC Bar No. 488126)
 3
                                            Counsel
 4                                          ALISSA V. SAGRI (MD No. 0812180099)
                                            Counsel
 5                                          AMBER N. MELTON (MD No. 1405200002)
                                            Counsel
 6                                          HANNAH E. HICKS (AL Bar No. 9577S61W)
                                            Attorney
 7
                                            Office of the Comptroller of the Currency
 8                                          400 7th Street, SW
                                            Washington, D.C. 20219
 9                                          Telephone: (202) 649-6300
                                            Facsimile: (202) 649-5709
10                                          ashley.walker@occ.treas.gov
11
                                            Attorneys for Defendants
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ANSWER, CASE NO. 20-CV-04186-KAW
                                           49
